Case 1:20-cv-06293-GBD Document 1-1 Filed 08/10/20 Page 1 of 46




           EXHIBIT A
                      Case 1:20-cv-06293-GBD Document 1-1 Filed 08/10/20 Page 2 of 46
                                                  FINANCIAL INSTITUTION BOND
                                               Standard Form No. 14, Revised to October, 1987

                                                                                         Bond No. MNN631443/01/2019



                                                    AXIS Insurance Company
                                                     (Herein called Underwriter)
  DECLARATIONS
  Item 1. Name of Insured (herein called Insured):           Virtu Financial, Inc.
          Principal Address:                                 One Liberty Plaza, 6th Floor
                                                             New York, NY 10006

Item 2. Bond Period: from 12:01 a.m. on           July 20, 2019                to 12:01 a.m. on   July 20, 2020
                                                   (MONTH, DAY, YEAR)                             (MONTH, DAY, YEAR)

        standard time.
Item 3. The Aggregate Liability of the Underwriter during the Bond Period shall be
        $20,000,000
Item 4. Subject to Sections 4 and 11 hereof,
        the Single Loss Limit of Liability is $10,000,000

        and the Single Loss Deductible is $500,000

        Provided, however, that if any amounts are inserted below opposite specified Insuring Agreements or Coverage, those
        amounts shall be controlling. Any amount set forth below shall be part of and not in addition to amounts set forth above.
        (If an Insuring Agreement or Coverage is to be deleted, insert “Not Covered.”)
         Amount applicable to:                                              Single Loss          Single Loss
                                                                         Limit of Liability      Deductible
           Insuring Agreement (A) – FIDELITY                              $10,000,000              $500,000
           Insuring Agreement (B) – ON PREMISES                           $10,000,000              $500,000
           Insuring Agreement (C) – IN TRANSIT                            $10,000,000              $500,000
           Insuring Agreement (D)—FORGERY OR ALTERATION                   $10,000,000              $500,000
           Insuring Agreement (E)—SECURITIES                              $10,000,000              $500,000
           Insuring Agreement (F) – COUNTERFEIT CURRENCY                  $10,000,000              $500,000

           Optional Insuring Agreements and Coverages:
           -     Computer Systems Fraud                         $10,000,000                              $500,000
           -     Customer Funds Transfer Fraud                  $10,000,000                              $500,000
           -     Destruction of Data – Hacker                   $10,000,000                              $500,000
           -     Destruction of Data – Virus                    $10,000,000                              $500,000
           -     Claims Expense                                 $    25,000                              $0
           -     Audit Expense                                  $    25,000                              $0
           -     Partners Coverage                               N/A                                      N/A
        If “Not Covered” is inserted above opposite any specified Insuring Agreement                     or Coverage, such Insuring
        Agreement or Coverage and any other reference thereto in this bond shall                          be deemed to be deleted
        therefrom.
Item 5. The liability of the Underwriter is subject to the terms of the following riders attached hereto:
    - Signature Page – AXIS 102 AIC (06 15)
    - State Fraud Statement – AXIS 104 (04 15)
    - Policyholder Notice Economic and Trade Sanctions – AXIS 906 (03 16)
    1. ERISA Rider (SR6145b)
    2. New York Statutory Rider (SR6180b)
    3. New York Statutory Rider (AXIS 1012253 0119)

TSB 5062b                                                                                                                  Page 1 of 7
    4.
                      Case 1:20-cv-06293-GBD Document 1-1 Filed 08/10/20 Page 3 of 46
          New York Statutory Rider (AXIS 1012254 0119)
    5.    Omnibus Insured Rider (FI1060 1016)
    6.    Computer Systems Fraud Insuring Agreement (SR6196)
    7.    Customer Funds Transfer Fraud Coverage Rider with Call Back for Transfers in Excess of the Deductible (FI1045 0118)
    8.    Destruction of Data or Programs by Hacker Insuring Agreement Rider (FI1005 0814)
    9.    Destruction of Data or Programs by Virus Insuring Agreement Rider (FI1006 0814)
    10.   Social Engineering Fraud Insuring Agreement with or without Official Authorization Rider (AXIS 1012231 0119)
    11.   Stop Payment Order Liability Coverage Rider (FI1047 0516)
    12.   Claims Expense Insuring Agreement Rider (FI1004 0814)
    13.   Audit Expense Insuring Agreement Rider (FI1003 0814)
    14.   Amend Fidelity Insuring Agreement (FI1010 0814)
    15.   Amend Securities Insuring Agreement (Form 14 and Form 24 Endorsement) (FI1035 0516)
    16.   Amend Counterfeit Money Insuring Agreement Rider (FI1016 0814)
    17.   Amend Definition of Employee to include Former or Retired Employees Rider (FI1043 0516)
    18.   Amend Racketeering Exclusion Rider (FI1009-14 0814)
    19.   Amend Valuation Rider (FI1015 0814)
    20.   Amend Notice of Legal Proceedings Against Insured Rider (FI1022 0814)
    21.   Protected Information Exclusion Rider (Fidelity Carveback) (FI1026 0814)
    22.   Amend Ownership Condition Rider (FI1046 0516)
    23.   Virtu Financial Inc Rider (FINRA Rule 4360) (MANU-6559 0818)
    24.   Joint Loss Payee Rider (FI 1037 0516)
Item 6. The Insured by the acceptance of this bond gives notice to the Underwriter terminating or canceling prior
        bond(s) or policy(ies) No.(s) RNN631443/01/2018
        such termination or cancelation to be effective as of the time this bond becomes effective.




 NOTICE: THESE POLICY FORMS AND THE APPLICABLE RATES ARE
 EXEMPT FROM THE FILING REQUIREMENTS OF THE NEW YORK
 INSURANCE LAW AND REGULATIONS. HOWEVER, THE FORMS AND RATES
 MUST MEET THE MINIMUM STANDARDS OF THE NEW YORK INSURANCE
 LAW AND REGULATIONS.
Class: 2-14057




Page 2 of 6                                                                                                          TSB 5062b
                           Caseof1:20-cv-06293-GBD
The Underwriter, in consideration                                    Document
                                     an agreed premium, and in reliance             1-1 Filed
                                                                         upon all statements made 08/10/20
                                                                                                  and information Page
                                                                                                                  furnished4toof
                                                                                                                               the46
                                                                                                                                   Underwriter by the Insured in
applying for this bond, and subject to the Declarations, Insuring Agreements, General Agreements, Conditions and Limitations and other terms hereof, agrees to
indemnify the Insured for:
                                                                    INSURING AGREEMENTS

                                       FIDELITY                                                      (iii) Negotiable Instruments not payable to bearer, or not endorsed, or
      (A) Loss resulting directly from dishonest or fraudulent acts committed by                           with restrictive endorsements.
an Employee acting alone or in collusion with others.                                          Coverage under this Insuring Agreement begins immediately upon the
      Such dishonest or fraudulent acts must be committed by the Employee                 receipt of such Property by the natural person or Transportation Company and
with the manifest intent:                                                                 ends immediately upon delivery to the designated recipient or its agent.
      (a) to cause the Insured to sustain such loss; and                                                              FORGERY OR ALTERATION
      (b) to obtain financial benefit for the Employee and which, in fact, result              (D) Loss resulting directly from
           in obtaining such benefit.                                                                (1) Forgery or alteration of, on or in any Negotiable Instrument
      As used in this Insuring Agreement, financial benefit does not include any          (except an Evidence of Debt), Acceptance, Withdrawal Order, receipt for the
employee benefits earned in the normal course of employment, including                    withdrawal of Property, Certificate of Deposit or Letter of Credit.
salaries, commissions, fees, bonuses, promotions, awards, profit sharing or                          (2) transferring, paying or delivering any funds or Property or
pensions.                                                                                 establishing any credit or giving any value on the faith of any written instructions
                                     ON PREMISES                                          or advices directed to the Insured and authorizing or acknowledging the
      (B) (1) Loss of Property resulting directly from                                    transfer, payment, delivery or receipt of funds or Property, which instructions or
                  (a) robbery, burglary, misplacement, mysterious unexplainable           advices purport to have been signed or endorsed by any customer of the
                        disappearance and damage thereto or destruction thereof,          Insured or by any financial institution but which instructions or advices either
                        or                                                                bear a signature which is a Forgery or have been altered without the knowledge
                  (b) theft, false pretenses, common-law or statutory larceny,            and consent of such customer or financial institution.
                        committed by a person present in an office or on the                   A mechanically reproduced facsimile signature is treated the same as a
                        premises of the Insured,                                          handwritten signature.
                  while the Property is lodged or deposited within offices or                                                   SECURITIES
                  premises located anywhere.                                                   (E) Loss resulting directly from the insured having, in good faith, for its
           (2) Loss of or damage to                                                       own account or for the account of others
                  (a) furnishings, fixtures, supplies or equipment within an office                  (1) acquired, sold or delivered, or given value, extended credit or
                        of the Insured covered under this bond resulting directly         assumed liability, on the faith of, any original
                        from larceny or theft in, or by burglary or robbery of, such                       (a) Certificated Security,
                        office, or attempt thereat, or by vandalism or malicious                           (b) deed, mortgage or other instrument conveying title to, or
                        mischief, or                                                                             creating or discharging a lien upon, real property,
                  (b) such office resulting from larceny or theft in, or by burglary                       (c) Evidence of Debt,
                        or robbery of such office or attempt thereat, or to the                            (d) Instruction to a Federal Reserve Bank of the United
                        interior of such office by vandalism or malicious mischief.                              States, or
                  provided that                                                                            (e) Statement of Uncertificated Security of any Federal
                        (i) the Insured is the owner of such furnishings, fixtures,                              Reserve Bank of the United States
                              supplies, equipment, or office or is liable for such loss   which
                              or damage, and                                                                     (i) bears a signature of any maker, drawer, issuer,
                        (ii) the loss is not caused by fire.                                                            endorser, assignor, lessee, transfer agent, registrar,
                                      IN TRANSIT                                                                        acceptor, surety, guarantor, or of any person signing
                                                                                                                        in any other capacity which is a Forgery, or
      (C) Loss of Property resulting directly from robbery, common-law or                                        (ii) is altered, or
statutory     larceny,      theft,    misplacement,     mysterious       unexplainable                           (iii) is lost or stolen;
disappearance, being lost or made away with, and damage thereto or                                   (2) guaranteed in writing or witnessed any signature upon any transfer,
destruction thereof, while the Property is in transit anywhere in the custody of          assignment, bill of sale, power of attorney, Guarantee, or any items listed in (a)
      (a) a natural person acting as a messenger of the Insured (or another               through (c) above.
           natural person acting as messenger or custodian during an                                 (3) acquired, sold or delivered, or given value, extended credit or
           emergency arising from the incapacity of the original messenger), or           assumed liability, on the faith of any item listed in (a) and (b) above which is a
      (b) a Transportation Company and being transported in an armored                    Counterfeit.
           motor vehicle, or                                                                   A mechanically reproduced facsimile signature is treated the same as a
      (c) a Transportation Company and being transported in a conveyance                  handwritten signature.
           other than an armored motor vehicle provided that covered Property
           transported in such manner is limited to the following:
           (i) records, whether recorded in writing or electronically, and                                         COUNTERFEIT CURRENCY
           (ii) Certified Securities issued in registered form and not endorsed,               (F) Loss resulting directly from the receipt by the Insured, in good faith,
                  or with restrictive endorsements, and                                   of any Counterfeit Money of the United States of America, Canada or of any
                                                                                          other country in which the Insured maintains a branch office.

                                                                           GENERAL AGREEMENTS

                                   NOMINEES                                                     If the Insured shall, while this bond is in force, consolidate or merge with,
      A. Loss sustained by any nominee organized by the Insured for the                   or purchase or acquire assets or liabilities of, another institution, the Insured
purpose of handling certain of its business transactions and composed                     shall not have such coverage as is afforded under this bond for loss which
exclusively of its Employees shall, for all the purposes of this bond and whether               (a) has occurred or will occur in offices or premises, or
or not any partner of such nominee is implicated in such loss, be deemed to be                  (b) has been caused or will be caused by an employee or employees of
loss sustained by the Insured.                                                                        such institution, or
  ADDITIONAL OFFICES OR EMPLOYEES—CONSOLIDATION, MERGER                                         (c) has arisen or will arise out of the assets or liabilities
                     OR PURCHASE OF ASSETS—NOTICE                                               acquired by the Insured as a result of such consolidation, merger or
                                                                                                purchase or acquisition of assets or liabilities unless the Insured shall
      B. If the Insured shall, while this bond is in force, establish any additional                  (i) give the Underwriter written notice of the proposed
offices, other than by consolidation or merger with, or purchase or acquisition of                         consolidation, merger or purchase or acquisition of assets or
assets or liabilities of, another institution such offices shall be automatically                          liabilities prior to the proposed effective date of such action and
covered hereunder from the date of such establishment without the requirement                         (ii) obtain the written consent of the Underwriter to extend the
of notice to the Underwriter or the payment of additional premium for the                                  coverage provided by this bond to such additional offices or
remainder of the premium period.                                                                           premises, Employees and other exposures, and




TSB 5062b                                                                                                                                                        Page 3 of 7
                              Case
            (iii) upon obtaining       1:20-cv-06293-GBD
                                    such  consent, pay to the UnderwriterDocumentan       1-1  Filed
                                                                                          NOTICE      08/10/20
                                                                                                 OF LEGAL       PageAGAINST
                                                                                                          PROCEEDINGS 5 of 46
                                                                                                                            INSURED—ELECTION TO
                  additional premium.                                                                                          DEFEND
                        CHANGE OF CONTROL—NOTICE                                                 F. The Insured shall notify the Underwriter at the earliest practicable
      C. When the Insured learns of a change in control, it shall give written            moment, not to exceed 30 days after notice thereof, of any legal proceeding
notice to the Underwriter.                                                                brought to determine the Insured’s liability for any loss, claim or damage, which,
      As used in this General Agreement, control means the power to determine             if established, would constitute a collectible loss under this bond. Concurrently,
the management or policy of a controlling holding company or the Insured by               the Insured shall furnish copies of all pleadings and pertinent papers to the
virtue of voting stock ownership. A change in ownership of voting stock which             Underwriter.
results in direct or indirect ownership by a stockholder or an affiliated group of               The Underwriter, at its sole option, may elect to conduct the defense of
stockholders of ten percent (10%) or more of such stock shall be presumed to              such legal proceeding, in whole or in part. The defense by the Underwriter shall
result in a change of control for the purpose of the required notice.                     be in the Insured’s name through attorneys selected by the Underwriter. The
      Failure to give the required notice shall result in termination of coverage         Insured shall provide all reasonable information and assistance required by the
for any loss involving a transferee, to be effective upon the date of the stock           Underwriter for such defense.
transfer.                                                                                        If the Underwriter elects to defend the Insured, in whole or in part, any
                         REPRESENTATION OF INSURED                                        judgment against the Insured on those counts or causes of action which the
                                                                                          Underwriter defended on behalf of the Insured or any settlement in which the
      D. The Insured represents that the information furnished in the                     Underwriter participates and all attorneys’ fees, costs and expenses incurred by
application for this bond is complete, true and correct. Such application                 the Underwriter in the defense of the litigation shall be a loss covered by this
constitutes part of this bond.                                                            bond.
      Any misrepresentation, omission, concealment or incorrect statement of a                   If the Insured does not give the notices required in subsection (a) of
material fact, in the application or otherwise, shall be grounds for the rescission       Section 5 of this bond and in the first paragraph of this General Agreement, or if
of this bond.                                                                             the Underwriter elects not to defend any causes of action, neither a judgment
                                  JOINT INSURED                                           against the Insured, nor a settlement of any legal proceeding by the Insured,
      E. If two or more Insureds are covered under this bond, the first named             shall determine the existence, extent or amount of coverage under this bond for
Insured shall act for all Insureds. Payment by the Underwriter to the first named         loss sustained by the Insured, and the Underwriter shall not be liable for any
Insured of loss sustained by any Insured shall fully release the Underwriter on           attorneys’ fees, costs and expenses incurred by the Insured.
account of such loss. If the first named Insured ceases to be covered under this                 With respect to this General Agreement, subsections (b) and (d) of
bond, the Insured next named shall thereafter be considered as the first named            Section 5 of this bond apply upon the entry of such judgment or the occurrence
Insured. Knowledge possessed or discovery made by any Insured shall                       of such settlement instead of upon discovery of loss. In addition, the Insured
constitute knowledge or discovery by all Insureds for all purposes of this bond.          must notify the Underwriter within 30 days after such judgment is entered
The liability of the Underwriter for loss or losses sustained by all Insureds shall       against it or after the Insured settles such legal proceeding, and, subject to
not exceed the amount for which the Underwriter would have been liable had all            subsection (e) of Section 5, the Insured may not bring legal proceedings for the
such loss or losses been sustained by one Insured.                                        recovery of such loss after the expiration of 24 months from the date of such
                                                                                          final judgment or settlement.

                                                                       CONDITIONS AND LIMITATIONS

                                      DEFINITIONS                                                          purposes of this bond, excepting, however, the second
Section 1. As used in this bond:                                                                           paragraph of Section 12. A Federal Reserve Bank or clearing
      (a) Acceptance means a draft which the drawee has, by signature                                      house shall not be construed to be a processor.); and
written thereon, engaged to honor as presented.                                                      (6) a Partner of the Insured, unless not covered as stated in Item 4
      (b) Certificate of Deposit means an acknowledgment in writing by a                                   of the Declarations.
financial institution of receipt of Money with an engagement to repay it.                       (f) Evidence of Debt means an instrument, including a Negotiable
      (c) Certificated Security means a share, participation or other interest in         Instrument, executed by a customer of the Insured and held by the Insured
property of or an enterprise of the issuer or an obligation of the issuer, which is:      which in the regular course of business is treated as evidencing the customer’s
            (1) represented by an instrument issued in bearer or registered               debt to the Insured.
                   form;                                                                        (g) Financial Interest in the Insured of the Insured’s general partner(s), or
            (2) of a type commonly dealt in on securities exchanges or markets or         limited partner(s), committing dishonest or fraudulent acts covered by this bond or
                   commonly recognized in any area in which it is issued or dealt in as   concerned or implicated therein means:
                   a medium for investment; and                                                      (1) as respects general partner(s) the value of all right, title and
            (3) either one of a class or series or by its terms divisible into a                           interest of such general partner(s), determined as of the close
                   class or series of shares, participations, interests or obligations.                    of business on the date of discovery of loss covered by this
      (d) Counterfeit means an imitation of an actual valid original which is                              bond, in the aggregate of:
intended to deceive and to be taken as the original.                                                       (a) the “net worth” of the Insured, which for the purposes of
      (e) Employee means                                                                                         this bond, shall be deemed to be the excess of its total
            (1) a natural person in the service of the Insured at any of the                                     assets over its total liabilities, without adjustment to give
                   Insured’s offices or premises covered hereunder whom the                                      effect to loss covered by this bond, (except that credit
                   Insured compensates directly by salary or commissions and                                     balances and equities in proprietary accounts of the
                   whom the Insured has the right to direct and control while                                    Insured, which shall include capital accounts of partners,
                   performing services for the Insured;                                                          investment and trading accounts of the Insured,
            (2) an attorney retained by the Insured and an employee of such                                      participations of the Insured in joint accounts, and
                   attorney while either is performing legal services for the Insured;                           accounts of partners which are covered by agreements
            (3) a person provided by an employment contractor to perform                                         providing for the inclusion of equities therein as partnership
                   employee duties for the Insured under the Insured’s supervision                               property, shall not be considered as liabilities) with
                   at any of the Insured’s offices or premises covered hereunder,                                securities, spot commodities, commodity future contracts
                   and a guest student pursuing studies or duties in any of said                                 in such proprietary accounts and all other assets marked
                   offices or premises;                                                                          to market or fair value and with adjustment for profits and
            (4) an employee of an institution merged or consolidated with the                                    losses at the market of contractual commitments for such
                   Insured prior to the effective date of this bond;                                             proprietary accounts of the Insured; and
            (5) each natural person, partnership or corporation authorized by                              (b) the value of all other Money, securities and property
                   the Insured to perform services as data processor of checks or                                belonging to such general partner(s), or in which such
                   other accounting records of the Insured (not including                                        general partner(s) have a pecuniary interest, held by or in
                   preparation or modification of computer software or programs),                                the custody of and legally available to the Insured as set-
                   herein called Processor. (Each such Processor, and the                                        off against loss covered by this bond;
                   partners, officers and employees of such Processor shall,                               provided, however, that if such “net worth” adjusted to give
                   collectively, be deemed to be one Employee for all the                                  effect to loss covered by this bond and such value of all other
                                                                                                           Money, securities and property as set forth in (g)(1)(b)
                                                                                                           preceding, plus the amount of coverage afforded by this bond
                                                                                                           on account of such loss, is not sufficient to enable the Insured




Page 4 of 6                                                                                                                                                       TSB 5062b
                  to meet its Case       1:20-cv-06293-GBD
                                obligations,  including its obligations to itsDocument
                                                                                partners   1-1 Filed 08/10/20
                                                                                                (3) either          Page
                                                                                                           one of a class    6 of or
                                                                                                                          or series 46by its terms divisible into a
                  other than to such general partner(s), then the Financial Interest                         class or series of shares, participations, interests or obligations.
                  in the Insured, as above defined, of such general partner(s)                    (s) Withdrawal Order means a non-negotiable instrument, other than an
                  shall be reduced in an amount necessary, or eliminated if need           Instruction, signed by a customer of the Insured authorizing the Insured to debit
                  be, in order to enable the Insured upon payment of loss under            the customer’s account in the amount of funds stated therein.
                  this bond to meet such obligations, to the extent that such                                                   EXCLUSIONS
                  payment will enable the Insured to meet such obligations,                Section 2. This bond does not cover:
                  without any benefit accruing to such general partner(s) from
                  such payment; and                                                               (a) loss resulting directly or indirectly from forgery or alteration, except
            (2) as respects limited partners the value of such limited partner’s(’)        when covered under Insuring Agreements (A), (D), or (E);
                  investment in the Insured.                                                      (b) loss due to riot or civil commotion outside the United States of
      (h) Forgery means the signing of the name of another person or                       America and Canada; or loss due to military, naval or usurped power, war or
organization with intent to deceive; it does not mean a signature which consists           insurrection unless such loss occurs in transit in the circumstances recited in
in whole or in part of one’s own name signed with or without authority, in any             Insuring Agreement (C), and unless, when such transit was initiated, there was
capacity, for any purpose.                                                                 no knowledge of such riot, civil commotion, military, naval or usurped power,
      (i) Guarantee means a written undertaking obligating the signer to pay               war or insurrection on the part of any person acting for the Insured in initiating
the debt of another to the Insured or its assignee or to a financial institution from      such transit;
which the Insured has purchased participation in the debt, if the debt is not paid                (c) loss resulting directly or indirectly from the effects of nuclear fission
in accordance with its terms.                                                              or fusion or radioactivity; provided, however, that this paragraph shall not apply
      (j) Instruction means a written order to the issuer of an Uncertificated             to loss resulting from industrial uses of nuclear energy;
Security requesting that the transfer, pledge, or release from pledge of the                      (d) loss resulting from any act or acts of any person who is a member of
Uncertificated Security specified be registered.                                           the Board of Directors of the Insured or a member of any equivalent body by
      (k) Letter of Credit means an engagement in writing by a bank or other               whatsoever name known unless such person is also an Employee or an elected
person made at the request of a customer that the bank or other person will                official of the Insured in some other capacity, nor, in any event, loss resulting
honor drafts or other demands for payment upon compliance with the                         from the act or acts of any person while acting in the capacity of a member of
conditions specified in the Letter of Credit.                                              such Board or equivalent body;
      (l) Money means a medium of exchange in current use authorized or                           (e) loss resulting directly or indirectly from the complete or partial
adopted by a domestic or foreign government as a part of its currency.                     nonpayment of, or default upon, any loan or transaction involving the Insured as
      (m) Negotiable Instrument means any writing                                          a lender or borrower, or extension of credit, including the purchase, discounting
            (1) signed by the maker or drawer; and                                         or other acquisition of false or genuine accounts, invoices, notes, agreements
            (2) containing any unconditional promise or order to pay a sum                 or Evidences of Debt, whether such loan, transaction or extension was
                  certain in Money and no other promise, order, obligation or              procured in good faith or through trick, artifice, fraud or false pretenses, except
                  power given by the maker or drawer; and                                  when covered under Insuring Agreements (A), (D) or (E);
            (3) is payable on demand or at a definite time; and                                   (f) loss resulting from any violation by the Insured or by any Employee
            (4) is payable to order or bearer.                                                         (1) of law regulating (i) the issuance, purchase or sale of securities,
      (n) Partner means a natural person who                                                                 (ii) securities transactions upon security exchanges or over the
            (1) is a general partner of the Insured, or                                                      counter market, (iii) investment companies, or (iv) investment
            (2) is a limited partner and an Employee (as defined in Section                                  advisers, or
                  1(e)(1) of the bond) of the Insured.                                                 (2) of any rule or regulation made pursuant to any such law, unless
      (o) Property means Money, Certificated Securities, Uncertificated                    it is established by the Insured that the act or acts which caused the said loss
Securities of any Federal Reserve Bank of the United States, Negotiable                    involved fraudulent or dishonest conduct which would have caused a loss to the
Instruments, Certificates of Deposit, documents of title, Acceptances,                     Insured in a similar amount in the absence of such laws, rules or regulations;
Evidences of Debt, security agreements, Withdrawal Orders, certificates of                        (g) loss resulting directly or indirectly from the failure of a financial or
origin or title, Letters of Credit, insurance policies, abstracts of title, deeds and      depository institution, or its receiver or liquidator, to pay or deliver, on demand
mortgages on real estate, revenue and other stamps, tokens, unsold state                   of the Insured, funds or Property of the Insured held by it in any capacity, except
lottery tickets, books of account and other records whether recorded in writing            when covered under Insuring Agreements (A) or (B)(1)(a);
or electronically, gems, jewelry, precious metals of all kinds and in any form,                   (h) loss caused by an Employee, except when covered under Insuring
and tangible items of personal property which are not herein before                        Agreement (A) or when covered under Insuring Agreement (B) or (C) and
enumerated.                                                                                resulting directly from misplacement, mysterious unexplainable disappearance
      (p) Statement of Uncertificated Security means a written statement of the            or destruction of or damage to Property;
issuer of an Uncertificated Security containing:                                                  (i) loss resulting directly or indirectly from transactions in a customer’s
            (1) a description of the Issue of which the Uncertificated Security is         account, whether authorized or unauthorized, except the unlawful withdrawal
                  a part;                                                                  and conversion of Money, securities or precious metals, directly from a
            (2) the number of shares or units:                                             customer’s account by an Employee provided such unlawful withdrawal and
                  (a) transferred to the registered owner;                                 conversion is covered under Insuring Agreement (A);
                  (b) pledged by the registered owner to the registered pledgee;                  (j) damages resulting from any civil, criminal or other legal proceeding in
                  (c) released from pledge by the registered pledgee;                      which the Insured is alleged to have engaged in racketeering activity except
                  (d) registered in the name of the registered owner on the date           when the Insured establishes that the act or acts giving rise to such damages
                        of the statement; or                                               were committed by an Employee under circumstances which result directly in a
                  (e) subject to pledge on the date of the statement;                      loss to the Insured covered by Insuring Agreement (A). For the purposes of this
            (3) the name and address of the registered owner and registered                exclusion, “racketeering activity” is defined in 18 United States Code 1961 et
                  pledgee;                                                                 seq., as amended;
            (4) a notation of any liens and restrictions of the issuer and any                    (k) loss resulting directly or indirectly from the use or purported use of
                  adverse claims to which the Uncertificated Security is or may be         credit, debit, charge, access, convenience, identification, cash management or
                  subject or a statement that there are none of those liens,               other cards
                  restrictions or adverse claims; and                                                  (1) in obtaining credit or funds, or
            (5) the date:                                                                              (2) in gaining access to automated mechanical devices which, on
                  (a) the transfer of the shares or units to the new registered                              behalf of the Insured, disburse Money, accept deposits, cash
                        owner of the shares or units was registered;                                         checks, drafts or similar written instruments or make credit card
                  (b) the pledge of the registered pledgee was registered, or                                loans, or
                  (c) of the statement, if it is a periodic or annual statement.                       (3) in gaining access to point of sale terminals, customer-bank
      (q) Transportation Company means any organization which provides its own                               communication terminals, or similar electronic terminals of
or leased vehicles for transportation or which provides freight forwarding or air                            electronic funds transfer systems,
express services.                                                                          whether such cards were issued, or purport to have been issued, by the Insured
      (r) Uncertificated Security means a share, participation or other interest in        or by anyone other than the Insured, except when covered under Insuring
property of or an enterprise of the issuer or an obligation of the issuer, which is:       Agreement (A);
            (1) not represented by an instrument and the transfer of which is                     (l) loss involving automated mechanical devices which, on behalf of the
                  registered upon books maintained for that purpose by or on               Insured, disburse Money, accept deposits, cash checks, drafts or similar written
                  behalf of the issuer;                                                    instruments or make credit card loans, except when covered under Insuring
            (2) of a type commonly dealt in on securities exchanges or                     Agreement (A);
                  markets; and




TSB 5062b                                                                                                                                                           Page 5 of 7
      (m) loss through the Case        1:20-cv-06293-GBD
                               surrender  of Property away from an officeDocument
                                                                            of the   1-1(a)Filed 08/10/20shallPage
                                                                                            The Underwriter          7 further
                                                                                                               have no of 46 liability                  for loss or losses
Insured as a result of a threat                                                                   regardless of when discovered and whether or not previously
            (1) to do bodily harm to any person, except loss of Property in                       reported to the Underwriter, and
                 transit in the custody of any person acting as messenger                   (b) The Underwriter shall have no obligation under General Agreement F
                 provided that when such transit was initiated there was no                       to continue the defense of the Insured, and upon notice by the
                 knowledge by the Insured of any such threat, or                                  Underwriter to the Insured that the Aggregate Limit of Liability has
            (2) to do damage to the premises or property of the Insured,                          been exhausted, the Insured shall assume all responsibility for its
except when covered under Insuring Agreement (A);                                                 defense at its own cost.
      (n) loss resulting directly or indirectly from payments made or                       The Aggregate Limit of Liability shall not be increased or reinstated by any
withdrawals from a depositor’s or customer’s account involving erroneous             recovery made and applied in accordance with subsections (a), (b) and (c) of
credits to such account, unless such payments or withdrawals are physically          Section 7. In the event that a loss of Property is settled by the Underwriter
received by such depositor or customer or representative of such depositor or        through the use of a lost instrument bond, such loss shall not reduce the
customer who is within the office of the Insured at the time of such payment or      Aggregate Limit of Liability.
withdrawal, or except when covered under Insuring Agreement (A);                                                  Single Loss Limit of Liability
      (o) loss involving items of deposit which are not finally paid for any
reason, including but not limited to Forgery or any other fraud, except when                Subject to the Aggregate Limit of Liability, the Underwriter’s liability for
covered under Insuring Agreement (A);                                                each Single Loss shall not exceed the applicable Single Loss Limit of Liability
      (p) loss resulting directly or indirectly from counterfeiting, except when     shown in Item 4 of the Declarations. If a Single Loss is covered under more
covered under Insuring Agreements (A), (E) or (F);                                   than one Insuring Agreement or Coverage, the maximum payable shall not
      (q) loss of any tangible item of personal property which is not specifically   exceed the largest applicable Single Loss Limit of Liability.
enumerated in the paragraph defining Property if such property is specifically                                        Single Loss Defined
insured by other insurance of any kind and in any amount obtained by the                    Single Loss means all covered loss, including court costs and attorneys’
Insured, and in any event, loss of such property occurring more than 60 days         fees incurred by the Underwriter under General Agreement F, resulting from
after the Insured takes possession of such property, except when covered                    (a) any one act or series of related acts of burglary, robbery or attempt
under Insuring Agreements (A) or (B)(2);                                                          thereat, in which no Employee is implicated, or
      (r) loss of Property while                                                            (b) any one act or series of related unintentional or negligent acts or
            (1) in the mail, or                                                                   omissions on the part of any person (whether an Employee or not)
            (2) in the custody of any Transportation Company, unless covered                      resulting in damage to or destruction or misplacement of Property, or
                 under Insuring Agreement (C),                                              (c) all acts or omissions other than those specified in (a) and (b)
except when covered under Insuring Agreement (A);                                                 preceding, caused by any person (whether an Employee or not) or in
      (s) potential income, including but not limited to interest and dividends,                  which such person is implicated, or
not realized by the Insured or by any customer of the Insured;                              (d) any one casualty or event not specified in (a), (b) or (c) preceding.
      (t) damages of any type for which the Insured is legally liable, except
compensatory damages, but not multiples thereof, arising directly from a loss                              NOTICE/PROOF—LEGAL PROCEEDINGS
covered under this bond;                                                                                           AGAINST UNDERWRITER
      (u) all fees, costs and expenses incurred by the Insured                              Section 5.
            (1) in establishing the existence of or amount of loss covered under            (a) At the earliest practicable moment, not to exceed 30 days, after
                 this bond, or                                                       discovery of loss, the Insured shall give the Underwriter notice thereof.
            (2) as a party to any legal proceeding whether or not such legal                (b) Within 6 months after such discovery, the Insured shall furnish to the
                 proceeding exposes the Insured to loss covered by this bond;        Underwriter proof of loss, duly sworn to, with full particulars.
      (v) indirect or consequential loss of any nature;                                     (c) Lost Certificated Securities listed in a proof of loss shall be identified
      (w) loss involving any Uncertificated Security except an Uncertificated        by certificate or bond numbers if such securities were issued therewith.
Security of any Federal Reserve Bank of the United States or when covered                   (d) Legal proceedings for the recovery of any loss hereunder shall not be
under Insuring Agreement (A);                                                        brought prior to the expiration of 60 days after the original proof of loss is filed
      (x) loss resulting directly or indirectly from any dishonest or fraudulent     with the Underwriter or after the expiration of 24 months from the discovery of
act or acts committed by any non-Employee who is a securities, commodities,          such loss.
money, mortgage, real estate, loan, insurance, property management,                         (e) If any limitation embodied in this bond is prohibited by any law
investment banking broker, agent or other representative of the same general         controlling the construction hereof, such limitation shall be deemed to be
character;                                                                           amended so as to equal the minimum period of limitation provided by such law.
(y) loss caused directly or indirectly by a Partner of the Insured unless the               (f) This bond affords coverage only in favor of the Insured. No suit,
amount of such loss exceeds the Financial Interest in the Insured of such            action or legal proceedings shall be brought hereunder by any one other than
Partner and the Deductible Amount applicable to this bond, and then for the          the named Insured.
excess only;                                                                                                             VALUATION
      (z) loss resulting directly or indirectly from any actual or alleged
representation, advice, warranty or guarantee as to the performance of any                  Section 6. Any loss of Money, or loss payable in Money, shall be paid, at
investments;                                                                         the option of the Insured, in the Money of the country in which the loss was
      (aa) loss due to liability imposed upon the Insured as a result of the         sustained or in the United States of America dollar equivalent thereof
unlawful disclosure of non-public material information by the Insured or any         determined at the rate of exchange at the time of payment of such loss.
Employee, or as a result of any Employee acting upon such information,                                                     Securities
whether authorized or unauthorized.
                                                                                            The Underwriter shall settle in kind its liability under this bond on account
                                    DISCOVERY                                        of a loss of any securities or, at the option of the Insured, shall pay to the
      Section 3. This bond applies to loss discovered by the Insured during the      Insured the cost of replacing such securities, determined by the market value
Bond Period. Discovery occurs when the Insured first becomes aware of facts          thereof at the time of such settlement. However, if prior to such settlement the
which would cause a reasonable person to assume that a loss of a type                Insured shall be compelled by the demands of a third party or by market rules
covered by this bond has been or will be incurred, regardless of when the act or     to purchase equivalent securities, and gives written notification of this to the
acts causing or contributing to such loss occurred, even though the exact            Underwriter, the cost incurred by the Insured shall be taken as the value of
amount or details of loss may not then be known.                                     those securities. In case of a loss of subscription, conversion or redemption
      Discovery also occurs when the Insured receives notice of an actual or         privileges through the misplacement or loss of securities, the amount of such
potential claim in which it is alleged that the Insured is liable to a third party   loss shall be the value of such privileges immediately preceding the expiration
under circumstances which, if true, would constitute a loss under this bond.         thereof. If such securities cannot be replaced or have no quoted market value,
                                                                                     or if such privileges have no quoted market value, their value shall be
                                LIMIT OF LIABILITY                                   determined by agreement or arbitration.
Section 4.                                                                                  If the applicable coverage of this bond is subject to a Deductible Amount
                             Aggregate Limit of Liability                            and/or is not sufficient in amount to indemnify the Insured in full for the loss of
                                                                                     securities for which claim is made hereunder, the liability of the Underwriter
      The Underwriter’s total liability for all losses discovered during the Bond    under this bond is limited to the payment for, or the duplication of, so much of
Period shown in Item 2 of the Declarations shall not exceed the Aggregate Limit      such securities as has a value equal to the amount of such applicable coverage.
of Liability shown in Item 3 of the Declarations. The Aggregate Limit of Liability
shall be reduced by the amount of any payment made under the terms of this
bond.
      Upon exhaustion of the Aggregate Limit of Liability by such payments:




Page 6 of 6                                                                                                                                                  TSB 5062b
                        BooksCase     1:20-cv-06293-GBD
                              of Account and Other Records                 Document    1-1 Filed
                                                                                       aggregate,          08/10/20
                                                                                                     the amount           Page 8onof
                                                                                                                carried hereunder           46loss or the amount available
                                                                                                                                         such
       In case of loss of, or damage to, any books of account or other records         to the Insured under such other bonds or policies, as limited by the terms and
used by the Insured in its business, the Underwriter shall be liable under this        conditions thereof, for any such loss if the latter amount be the larger.
bond only if such books or records are actually reproduced and then for not                  If the coverage of this bond supersedes in whole or in part the coverage of
more than the cost of the blank books, blank pages or other materials plus the         any other bond or policy of insurance issued by an Insurer other than the
cost of labor for the actual transcription or copying of data which shall have         Underwriter and terminated, canceled or allowed to expire, the Underwriter,
been furnished by the Insured in order to reproduce such books and other               with respect to any loss sustained prior to such termination, cancelation or
records.                                                                               expiration and discovered within the period permitted under such other bond or
                 Property other than Money, Securities or Records                      policy for the discovery of loss thereunder, shall be liable under this bond only
                                                                                       for that part of such loss covered by this bond as is in excess of the amount
       In case of loss of, or damage to, any Property other than Money,                recoverable or recovered on account of such loss under such other bond or
securities, books of account or other records, or damage covered under                 policy, anything to the contrary in such other bond or policy notwithstanding.
Insuring Agreement (B)(2), the Underwriter shall not be liable for more than the
actual cash value of such Property, or of items covered under Insuring                                       OTHER INSURANCE OR INDEMNITY
Agreement (B)(2). The Underwriter may, at its election, pay the actual cash                  Section 9. Coverage afforded hereunder shall apply only as excess over
value of, replace or repair such property. Disagreement between the                    any valid and collectible insurance or indemnity obtained by the Insured, or by
Underwriter and the Insured as to the cash value or as to the adequacy of              one other than the Insured on Property subject to exclusion (q) or by a
repair or replacement shall be resolved by arbitration.                                Transportation Company, or by another entity on whose premises the loss
                                      Set-Off                                          occurred or which employed the person causing the loss or the messenger
                                                                                       conveying the Property involved.
       Any loss covered under this bond shall be reduced by a set-off consisting
of any amount owed to the Employee causing the loss if such loss is covered                                               OWNERSHIP
under Insuring Agreement (A)                                                                 Section 10. This bond shall apply to loss of Property (1) owned by the
      ASSIGNMENT— SUBROGATION— RECOVERY— COOPERATION                                   Insured, (2) held by the Insured in any capacity, or (3) for which the Insured is
                                                                                       legally liable. This bond shall be for the sole use and benefit of the Insured
       Section 7.                                                                      named in the Declarations.
       (a) In the event of payment under this bond, the Insured shall deliver, if
so requested by the Underwriter, an assignment of such of the Insured’s rights,                                     DEDUCTIBLE AMOUNT
title and interest and causes of action as it has against any person or entity to            Section 11. The Underwriter shall be liable hereunder only for the amount
the extent of the loss payment.                                                        by which any single loss, as defined in Section 4, exceeds the Single Loss
       (b) In the event of payment under this bond, the Underwriter shall be           Deductible amount for the Insuring Agreement or Coverage applicable to such
subrogated to all of the Insured’s rights of recovery therefor against any person      loss, subject to the Aggregate Limit of Liability and the applicable Single Loss
or entity to the extent of such payment.                                               Limit of Liability.
       (c) Recoveries, whether effected by the Underwriter or by the Insured,                The Insured shall, in the time and in the manner prescribed in this bond,
shall be applied net of the expense of such recovery first to the satisfaction of      give the Underwriter notice of any loss of the kind covered by the terms of this
the Insured’s loss which would otherwise have been paid but for the fact that it       bond, whether or not the Underwriter is liable therefor, and upon the request of
is in excess of either the Single or Aggregate Limit of Liability, secondly, to the    the Underwriter shall file with it a brief statement giving the particulars
Underwriter as reimbursement of amounts paid in settlement of the Insured’s            concerning such loss.
claim, and thirdly, to the Insured in satisfaction of any Deductible Amount.
Recovery on account of loss of securities as set forth in the second paragraph                                TERMINATION OR CANCELATION
of Section 6 or recovery from reinsurance and/or indemnity of the Underwriter                Section 12. This bond terminates as an entirety upon occurrence of any of
shall not be deemed a recovery as used herein.                                         the following:—(a) 60 days after the receipt by the Insured of a written notice
       (d) Upon the Underwriter’s request and at reasonable times and places           from the Underwriter of its desire to cancel this bond, or (b) immediately upon
designated by the Underwriter the Insured shall                                        the receipt by the Underwriter of a written notice from the Insured of its desire
            (1) submit to examination by the Underwriter and subscribe to the          to cancel this bond, or (c) immediately upon the taking over of the Insured by a
                  same under oath; and                                                 receiver or other liquidator or by State or Federal officials, or (d) immediately
            (2) produce for the Underwriter’s examination all pertinent records;       upon the taking over of the Insured by another institution, or (e) immediately
                  and                                                                  upon exhaustion of the Aggregate Limit of Liability, or (f) immediately upon
            (3) cooperate with the Underwriter in all matters pertaining to the        expiration of the Bond Period as set forth in Item 2 of the Declarations.
                  loss.                                                                      This bond terminates as to any Employee or any partner, officer or
       (e) The Insured shall execute all papers and render assistance to secure        employee of any Processor—(a) as soon as any Insured, or any director or
to the Underwriter the rights and causes of action provided for herein. The            officer not in collusion with such person, learns of any dishonest or fraudulent
Insured shall do nothing after discovery of loss to prejudice such rights or           act committed by such person at any time, whether in the employment of the
causes of action.                                                                      Insured or otherwise, whether or not of the type covered under Insuring
      LIMIT OF LIABILITY UNDER THIS BOND AND PRIOR INSURANCE                           Agreement (A), against the Insured or any other person or entity, without
                                                                                       prejudice to the loss of any Property then in transit in the custody of such
       Section 8. With respect to any loss set forth in sub-section (c) of Section 4   person, or (b) 15 days after the receipt by the Insured of a written notice from
of this bond which is recoverable or recovered in whole or in part under any           the Underwriter of its desire to cancel this bond as to such person.
other bonds or policies issued by the Underwriter to the Insured or to any                   Termination of the bond as to any Insured terminates liability for any loss
predecessor in interest of the Insured and terminated or canceled or allowed to        sustained by such Insured which is discovered after the effective date of such
expire and in which the period for discovery has not expired at the time any           termination.
such loss thereunder is discovered, the total liability of the Underwriter under
this bond and under such other bonds or policies shall not exceed, in the




                                In witness whereof, the Underwriter has caused this bond to be executed on the Declarations page.




TSB 5062b                                                                                                                                                    Page 7 of 7
                Case 1:20-cv-06293-GBD Document 1-1 Filed 08/10/20 Page 9 of 46




                                           SIGNATURE PAGE
IN WITNESS WHEREOF, the Insurer has caused this policy to be issued by affixing hereto the facsimile signatures of its
President and Secretary.




       Andrew Weissert, Secretary                                     Carlton W. Maner, President




AXIS 102 AIC (06-15)                                                                                           Page 1
                Case 1:20-cv-06293-GBD Document 1-1 Filed 08/10/20 Page 10 of 46




                                     STATE FRAUD STATEMENT
                                                     ALABAMA
Any person who knowingly presents a false or fraudulent claim for payment of a loss or benefit or who knowingly presents
false information in an application for insurance is guilty of a crime and may be subject to restitution fines or confinement
in prison or any combination thereof.

                                                   ARKANSAS
Any person who knowingly presents a false or fraudulent claim for payment of a loss or benefit or knowingly presents
false information in an application for insurance is guilty of a crime and may be subject to fines and confinement in prison.

                                                   COLORADO
It is unlawful to knowingly provide false, incomplete, or misleading facts or information to an insurance company for the
purpose of defrauding or attempting to defraud the company. Penalties may include imprisonment, fines, denial of
insurance and civil damages. Any insurance company or agent of an insurance company who knowingly provides false,
incomplete, or misleading facts or information to a policyholder or claimant for the purpose of defrauding or attempting to
defraud the policyholder or claimant with regard to a settlement or award payable from insurance proceeds shall be
reported to the Colorado division of insurance within the department of regulatory agencies.

                                        DISTRICT OF COLUMBIA
Warning: It is a crime to provide false or misleading information to an insurer for the purpose of defrauding the insurer or
any other person. Penalties include imprisonment and/or fines. In addition, an insurer may deny insurance benefits if false
information materially related to a claim was provided by the applicant.

                                                      FLORIDA
Any person who knowingly and with intent to injure, defraud, or deceive any insurer files a statement of claim or an
application containing any false, incomplete or misleading information is guilty of a felony of the third degree.

                                                      KANSAS
A “fraudulent insurance act” means an act committed by any person who, knowingly and with intent to defraud, presents,
causes to be presented or prepares with knowledge or belief that it will be presented to or by an insurer, purported
insurer, broker or any agent thereof, any written electronic, electronic impulse, facsimile, magnetic, oral, or telephonic
communication or statement as part of, or in support of, an application for the issuance of, or the rating of an insurance
policy for personal or commercial insurance, or a claim for payment or other benefit pursuant to an insurance policy for
commercial or personal insurance which such person knows to contain materially false information concerning any fact
material thereto; or conceals, for the purpose of misleading, information concerning any fact material thereto.

                                                    KENTUCKY
Any person who knowingly and with intent to defraud any insurance company or other person files an application for
insurance containing any materially false information, or conceals, for the purpose of misleading, information concerning
any fact material thereto commits a fraudulent insurance act, which is a crime.


AXIS 104 (04-15)                                                                                                     Page 1
                 Case 1:20-cv-06293-GBD Document 1-1 Filed 08/10/20 Page 11 of 46




                                                     LOUISIANA
Any person who knowingly presents a false or fraudulent claim for payment of a loss or benefit or knowingly presents
false information in an application for insurance is guilty of a crime and may be subject to fines and confinement in prison.

                                                         MAINE
It is a crime to knowingly provide false, incomplete or misleading information to an insurance company for the purpose of
defrauding the company. Penalties may include imprisonment, fines or a denial of insurance benefits.

                                                     MARYLAND
Any person who knowingly or willfully presents a false or fraudulent claim for payment of a loss or benefit or who
knowingly or willfully presents false information in an application for insurance is guilty of a crime and may be subject to
fines and confinement in prison.

                                                   NEW JERSEY
Any person who includes any false or misleading information on an application for an insurance policy is subject to
criminal and civil penalties.

                                                   NEW MEXICO
Any person who knowingly presents a false or fraudulent claim for payment of a loss or benefit or knowingly presents
false information in an application for insurance is guilty of a crime and may be subject to civil fines and criminal penalties.

                                                     NEW YORK
Any person who knowingly and with intent to defraud any insurance company or other person files an application for
insurance or statement of claim containing any materially false information, or conceals for the purpose of misleading,
information concerning any fact material thereto, commits a fraudulent insurance act, which is a crime, and shall also be
subject to a civil penalty not to exceed five thousand dollars and the stated value of the claim for each such violation.

                                                           OHIO
Any person who, with intent to defraud or knowing that he is facilitating a fraud against an insurer, submits an application
or files a claim containing a false or deceptive statement is guilty of insurance fraud.

                                                    OKLAHOMA
WARNING: Any person who knowingly, and with intent to injure, defraud or deceive any insurer, makes any claim for
proceeds of an insurance policy containing any false, incomplete or misleading information is guilty of a felony.

                                                       OREGON
Any person who knowingly presents a false or fraudulent claim for payment of a loss or benefit or knowingly presents
materially false information in an application for insurance may be guilty of a crime and may be subject to fines and
confinement in prison.



AXIS 104 (04-15)                                                                                                        Page 2
                Case 1:20-cv-06293-GBD Document 1-1 Filed 08/10/20 Page 12 of 46



In order for us to deny a claim on the basis of misstatements, misrepresentations, omissions or concealments on your
part, we must show that:

    A. The misinformation is material to the content of the policy;

    B. We relied upon the misinformation; and

    C. The information was either:

        1. Material to the risk assumed by us; or

        2. Provided fraudulently.

For remedies other than the denial of a claim, misstatements, misrepresentations, omissions or concealments on your
part must either be fraudulent or material to our interests.

With regard to fire insurance, in order to trigger the right to remedy, material misrepresentations must be willful or
intentional.

Misstatements, misrepresentations, omissions or concealments on your part are not fraudulent unless they are made with
the intent to knowingly defraud.

                                               PENNSYLVANIA
Any person who knowingly and with intent to defraud any insurance company or other person files an application for
insurance or statement of claim containing any materially false information or conceals for the purpose of misleading,
information concerning any fact material thereto commits a fraudulent insurance act, which is a crime and subjects such
person to criminal and civil penalties.

                                                 PUERTO RICO
Any person who knowingly and with the intention of defrauding presents false information in an insurance application, or
presents, helps, or causes the presentation of a fraudulent claim for the payment of a loss or any other benefit, or
presents more than one claim for the same damage or loss, shall incur a felony and, upon conviction, shall be sanctioned
for each violation with the penalty of a fine of not less than five thousand dollars ($5,000) and not more than ten thousand
dollars ($10,000), or a fixed term of imprisonment for three (3) years, or both penalties. Should aggravating circumstances
be present, the penalty thus established may be increased to a maximum of five (5) years, if extenuating circumstances
are present, it may be reduced to a minimum of two (2) years.

                                                RHODE ISLAND
Any person who knowingly presents a false or fraudulent claim for payment of a loss or benefit or knowingly presents
false information in an application for insurance is guilty of a crime and may be subject to fines and confinement in prison.

                                                    TENNESSEE
It is a crime to knowingly provide false, incomplete or misleading information to an insurance company for the purpose of
defrauding the company. Penalties include imprisonment, fines and denial of insurance benefits.

                                                      VIRGINIA


AXIS 104 (04-15)                                                                                                     Page 3
                Case 1:20-cv-06293-GBD Document 1-1 Filed 08/10/20 Page 13 of 46



It is a crime to knowingly provide false, incomplete or misleading information to an insurance company for the purpose of
defrauding the company. Penalties include imprisonment, fines and denial of insurance benefits.

                                                 WASHINGTON
It is a crime to knowingly provide false, incomplete or misleading information to an insurance company for the purpose of
defrauding the company. Penalties include imprisonment, fines and denial of insurance benefits.

                                                WEST VIRGINIA
Any person who knowingly presents a false or fraudulent claim for payment of a loss or benefit or knowingly presents
false information in an application for insurance is guilty of a crime and may be subject to fines and confinement in prison.




AXIS 104 (04-15)                                                                                                     Page 4
               Case 1:20-cv-06293-GBD Document 1-1 Filed 08/10/20 Page 14 of 46




                                            POLICYHOLDER NOTICE

                                      ECONOMIC AND TRADE SANCTIONS

This Notice provides information concerning possible impact on your insurance coverage due to directives
issued by the Office of Foreign Assets Control (OFAC).

THE OFFICE OF FOREIGN ASSETS CONTROL ("OFAC") OF THE US DEPARTMENT OF THE TREASURY
ADMINISTERS AND ENFORCES ECONOMIC AND TRADE SANCTIONS BASED ON US FOREIGN POLICY AND
NATIONAL SECURITY GOALS AGAINST TARGETED FOREIGN COUNTRIES AND REGIMES, TERRORISTS,
INTERNATIONAL NARCOTICS TRAFFICKERS, THOSE ENGAGED IN ACTIVITIES RELATED TO THE
PROLIFERATION OF WEAPONS OF MASS DESTRUCTION, AND OTHER THREATS TO THE NATIONAL
SECURITY, FOREIGN POLICY OR ECONOMY OF THE UNITED STATES.

WHENEVER COVERAGE PROVIDED BY THIS POLICY WOULD BE IN VIOLATION OF ANY U.S. ECONOMIC OR
TRADE SANCTIONS, SUCH COVERAGE SHALL BE NULL AND VOID.

FOR MORE INFORMATION, PLEASE REFER TO:

HTTPS://WWW.TREASURY.GOV/RESOURCE-CENTER/SANCTIONS/PAGES/DEFAULT.ASPX




AXIS 906 (03-16)                                                                                           Page 1 of 1
               Case 1:20-cv-06293-GBD Document 1-1 Filed 08/10/20 Page 15 of 46



                                                               RIDER 1
           To be attached to and form part of Bond No.MNN631443/01/2019

in favor of Virtu Financial, Inc.

           It is agreed that:

     1. “Employee” as used in the attached bond shall include any natural person who is a director or trustee of
the Insured while such director or trustee is engaged in handling funds or other property of any Employee
Welfare or Pension Benefit Plan owned, controlled or operated by the Insured or any natural person who is a
trustee, manager, officer or employee of any such Plan.
     2. If the bond, in accordance with the agreements, limitations and conditions thereof, covers loss sustained
by two or more Employee Welfare or Pension Benefit Plans or sustained by any such Plan in addition to loss
sustained by an Insured other than such Plan, it is the obligation of the Insured or the Plan Administrator(s) of
such Plans under Regulations published by the Secretary of Labor implementing Section 13 of the Welfare and
Pension Plans Disclosure Act of 1958 to obtain under one or more bonds issued by one or more Insurers an
amount of coverage for each such Plan at least equal to that which would be required if such Plans were bonded
separately.
     3. In compliance with the foregoing, payment by the Company in accordance with the agreements,
limitations and conditions of the bond shall be held by the Insured, or, if more than one, by the Insured first
named, for the use and benefit of any Employee Welfare or Pension Benefit Plan sustaining loss so covered and
to the extent that such payment is in excess of the amount of coverage required by such Regulations to be
carried by said Plan sustaining such loss, such excess shall be held for the use and benefit of any other such
Plan also covered in the event that such other Plan discovers that it has sustained loss covered thereunder.
     4. If money or other property of two or more Employee Welfare or Pension Benefit Plans covered under the
bond is commingled, recovery for loss of such money or other property through fraudulent or dishonest acts of
Employees shall be shared by such Plans on a pro rata basis in accordance with the amount for which each such
Plan is required to carry bonding coverage in accordance with the applicable provisions of said Regulations.
     5. The Deductible Amount of this bond applicable to loss sustained by a Plan through acts committed by an
Employee of the Plan shall be waived, but only up to an amount equal to the amount of coverage required to be
carried by the Plan because of compliance with the provisions of the Employee Retirement Income Security Act
of 1974.
     6. Nothing herein contained shall be held to vary, alter, waive or extend any of the terms, conditions,
provisions, agreements or limitations of the bond, other than as stated herein.
     7. This rider is effective as of 12:01 a.m. on July 20, 2019




                         ERISA RIDER
TO COMPLY WITH BONDING REGULATIONS MADE APPLI-
CABLE TO THE EMPLOYEE RETIREMENT INCOME SECURITY
ACT OF 1974.
NOTE: This rider should not be used for any insured exempted from
the bonding provisions of the Act.
REVISED TO JUNE, 1990.




SR 6145b                                                                                               Page 1 of 1
             Case 1:20-cv-06293-GBD Document 1-1 Filed 08/10/20 Page 16 of 46


                                                        2 RIDER

    To be attached to and form part of Financial Institution Bond, Standard Form No. 14,
or Computer Crime Policy for Financial Institutions, No. MNN631443/01/2019

in favor of Virtu Financial, Inc.

    It is agreed that:

    1. Part (a) of the section entitled “Termination or Cancelation” of this bond/policy is deleted.
    2. Cancelation of this bond/policy by the Underwriter/Company is subject to the following provisions:

    If the bond/policy has been in effect for 60 days or less, it may be canceled by the Underwriter/Company for
any reason. Such cancelation shall be effective 20 days after the Underwriter/Company mails a notice of
cancelation to the first-named insured at the mailing address shown in the bond/policy. However, if the
bond/policy has been in effect for more than 60 days or is a renewal, then cancelation must be based on one of
the following grounds:
    (A) non-payment of premium;
    (B) conviction of a crime arising out of acts increasing the hazard insured against;
    (C) discovery of fraud or material misrepresentation in the obtaining of the bond/policy or in the presentation
         of claim thereunder;
    (D) after issuance of the bond/policy or after the last renewal date, discovery of an act or omission, or a
         violation of any bond/policy condition that substantially and materially increases the hazard insured
         against, and which occurred subsequent to inception of the current bond/policy period;
    (E) material change in the nature or extent of the risk, occurring after issuance or last annual renewal
         anniversary date of the bond/policy, which causes the risk of loss to be substantially and materially
         increased beyond that contemplated at the time the bond/policy was issued or last renewed;
    (F) the cancelation is required pursuant to a determination by the superintendent that continuation of the
         present premium volume of the insurer would jeopardize that insurer’s solvency or be hazardous to the
         interests of the insureds, the insurer’s creditors or the public;
    (G) a determination by the superintendent that the continuation of the bond/policy would violate, or would
         place the insurer in violation of, any provision of the New York State insurance laws.
    (H) where the insurer has reason to believe, in good faith and with sufficient cause, that there is a possible
         risk or danger that the insured property will be destroyed by the insured for the purpose of collecting the
         insurance proceeds, provided, however, that:
         (i) a notice of cancelation on this ground shall inform the insured in plain language that the insured
              must act within ten days if review by the Insurance Department of the State of New York of the
              ground for cancelation is desired, and
         (ii) notice of cancelation on this ground shall be provided simultaneously by the insurer to the Insurance
              Department of the State of New York.
    Cancelation based on one of the above grounds shall be effective 15 days after the notice of cancelation is
mailed or delivered to the named insured, at the address shown on the bond/policy, and to its authorized agent
or broker.


                 NEW YORK STATUTORY RIDER/ENDORSEMENT
FOR USE WITH FINANCIAL INSTITUTION BONDS, STANDARD FORMS NOS. 14, 15, 24 AND
25, AND EXCESS BANK EMPLOYEE DISHONESTY BOND, STANDARD FORM NO. 28, AND COM-
PUTER CRIME POLICY FOR FINANCIAL INSTITUTIONS TO COMPLY WITH STATUTORY RE-
QUIREMENTS.
REVISED TO DECEMBER, 1993




SR 6180b                                                                                                  Page 1 of 2
              Case 1:20-cv-06293-GBD Document 1-1 Filed 08/10/20 Page 17 of 46



     3. If the Underwriter/company elects not to replace a bond/policy at the termination of the bond/policy
period, it shall notify the insured not more than 120 days nor less than 60 days before termination. If such notice
is given late, the bond/policy shall continue in effect for 60 days after such notice is given. The Aggregate Limit
of Liability shall not be increased or reinstated. The notice not to replace shall be mailed to the insured and its
broker or agent.
     4. If the Underwriter/Company elects to replace the bond/policy, but with a change of limits, reduced
coverage, increased deductible, additional exclusion, or upon increased premiums in excess of ten percent
(exclusive of any premium increase as a result of experience rating), the Underwriter/Company must mail written
notice to the insured and its agent or broker not more than 120 days nor less than 60 days before replacement.
If such notice is given late, the replacement bond/policy shall be in effect with the same terms, conditions and
rates as the terminated bond/policy for 60 days after such notice is given.
     5. The Underwriter/Company may elect to simply notify the insured that the bond/policy will either be not
renewed or renewed with different terms, conditions or rates. In this event, the Underwriter/Company will inform
the insured that a second notice will be sent at a later date specifying the Underwriter’s/Company’s exact
intention. The Underwriter/Company shall inform the insured that, in the meantime, coverage shall continue on
the same terms, conditions and rates as the expiring bond/policy until the expiration date of the bond/policy or 60
days after the second notice is mailed or delivered, whichever is later.




Page 2 of 2                                                                                               SR 6180b
                     Case 1:20-cv-06293-GBD Document 1-1 Filed 08/10/20 Page 18 of 46
                                                                                 FINANCIAL INSTITUTION BOND

   Rider Number                    Effective Date of Rider                    Bond Number               Premium
         3                      12:01 a.m. on July 20, 2019               MNN631443/01/2019                N/A

                                           NEW YORK STATUTORY RIDER

It is agreed that:

1. The second paragraph of the Termination or Cancelation Condition is amended by the addition of the following at the
   end of such paragraph:

    Provided, however, this paragraph does not apply as to an Employee of an Insured that is located in New York or any
    partner, officer or employee of any Processor that is located in New York, if: (a) the dishonest act was committed by
    such person prior to becoming employed by the Insured or such Processor, (b) the dishonest act resulted in a
    conviction; and (c) the Insured or such Processor made a determination to hire or retain such person utilizing the
    factors set out in Correction Law Article 23-A.

2. This Rider does not apply to any Employees of an Insured or any partners, officers or employees of a Processor or
   loss caused by any persons for whom there is a bar to employment established by law and the Insured or Processor
   has hired such person despite the bar.

All other provisions of the bond remain unchanged.




AXIS 1012253 0119            Includes copyright material of The Surety Association of America                Page 1 of 1
                     Case 1:20-cv-06293-GBD Document 1-1 Filed 08/10/20 Page 19 of 46
                                                                                   FINANCIAL INSTITUTION BOND

   Rider Number                    Effective Date of Rider                     Bond Number                 Premium
         4                      12:01 a.m. on July 20, 2019                MNN631443/01/2019                 N/A

                                            NEW YORK STATUTORY RIDER

It is agreed that:

1. The third paragraph of the Termination or Cancelation Condition is amended by the addition of the following at the end
   of such paragraph:

    Provided, however, this paragraph does not apply as to an Employee of an Insured that is located in New York or any
    partner, officer or employee of any Electronic Data Processor that is located in New York, if: (a) the dishonest act was
    committed by such person prior to becoming employed by the Insured or such Electronic Data Processor, (b) the
    dishonest act resulted in a conviction; and (c) the Insured or such Electronic Data Processor made a determination to
    hire or retain such person utilizing the factors set out in Correction Law Article 23-A.

2. This Rider does not apply to any Employees of an Insured or any partners, officers or employees of an Electronic
   Data Processor or loss caused by any persons for whom there is a bar to employment established by law and the
   Insured or Electronic Data Processor has hired such person despite the bar.

All other provisions of the bond remain unchanged.




AXIS 1012254 0119            Includes copyright material of The Surety Association of America                   Page 1 of 1
                     Case 1:20-cv-06293-GBD Document 1-1 Filed 08/10/20 Page 20 of 46




      Rider No.                            Effective Date of Rider                 Bond Number        Additional Premium
                                       12:01 a.m. on July 20, 2019
           5                   If the above date is blank, then this rider is   MNN631443/01/2019              N/A
                                effective on the effective date of the bond.


                                                         OMNIBUS INSURED RIDER

It is agreed that:

I.   Subject to the GENERAL AGREEMENTS, B. ADDITIONAL OFFICES OR EMPLOYEES – CONSOLIDATION,
     MERGER OR PURCHASE OF ASSETS – NOTICE, the term Insured as used in this bond includes any:

          (1) Subsidiary; and

          (2) Employee Benefit Plan;

     provided, however, that this bond does not cover loss sustained by any such entity or plan, or by the First Named
     Insured arising from assets or liabilities acquired by the First Named Insured from or on account of any such entity or
     plan, where such loss results directly or indirectly from acts or events occurring prior to the time that such entity or
     plan became a Subsidiary or Employee Benefit Plan.

 II. Solely with respect to the coverage provided by this Rider, the CONDITIONS AND LIMITATIONS, Section 1.
     DEFINITIONS, is amended by the addition of the following Definitions:

     Employee Benefit Plan means any employee welfare or pension benefit plan, as more fully set forth in the provisions
     of the Employee Retirement Income Security Act of 1974 (ERISA), as amended, and which is owned, controlled,
     operated or sponsored by an Insured for the benefit of such Insured’s Employees.

     First Named Insured means the entity listed first in Item 1 of the Declarations of this bond.

     Subsidiary means any entity of which more than fifty percent (50%) of the outstanding voting stock or member interest
     is owned directly or indirectly by the First Named Insured.

III. The coverage provided by this Rider does not apply to any entity or plan listed in Item 1 of the Declarations or
     specifically identified as an Insured by a separate Rider to this bond.



All other provisions of the bond remain unchanged.




Includes copyright material of The Surety Association of America
FI 1060 (10-16)                                                                                                      Page 1 of 1
              Case 1:20-cv-06293-GBD Document 1-1 Filed 08/10/20 Page 21 of 46



                                                          6 RIDER
    To be attached to and form part of Financial Institution Bond, Standard Form No. 14, No. MNN631443/01/2019

in favor of Virtu Financial, Inc.

    It is agreed that:

    1. The attached bond is amended by adding an Insuring Agreement as follows:
                                               COMPUTER SYSTEMS FRAUD
          Loss resulting directly from a fraudulent
              (1) entry of Electronic Data or Computer Program into, or
              (2) change of Electronic Data or Computer Program within
              any Computer System operated by the Insured, whether owned or leased; or any Computer System
              identified in the application for this bond; or a Computer System first used by the Insured during the
              Bond Period, as provided by General Agreement B of this bond;
          provided that the entry or change causes
              (i) Property to be transferred, paid or delivered,
              (ii) an account of the Insured, or of its customer to be added, deleted, debited or credited, or
              (iii) an unauthorized account or a fictitious account to be debited or credited.
          In this Insuring Agreement, fraudulent entry of change shall include such entry or change made by an
          Employee of the Insured acting in good faith on an instruction from a software contractor who has a
          written agreement with the Insured to design, implement or service programs for a Computer System
          covered by this Insuring Agreement.
    2. In addition to the Conditions and Limitations in the bond, the following, applicable to the Computer
Systems Fraud Insuring Agreement, are added:
                                                          DEFINITIONS
          (A) Computer Program means a set of related electronic instructions which direct the operations and
              functions of a computer or devices connected to it which enable the computer or devices to receive,
              process, store or send Electronic Data;
          (B) Computer System means
              (1) computers with related peripheral components, including storage components wherever located,
              (2) systems and applications software,
              (3) terminal devices, and
              (4) related communications networks
          by which Electronic Data are electronically collected, transmitted, processed, stored and retrieved;
          (C) Electronic Data means facts or information converted to a form usable in a Computer System by
              Computer Programs, and which is stored on magnetic tapes or disks, or optical storage disks or
              other bulk media.



             COMPUTER SYSTEMS FRAUD INSURING AGREEMENT

FOR USE WITH FINANCIAL INSTITUTION BONDS, STANDARD FORMS NOS. 14, 15 AND 25

ADOPTED DECEMBER, 1993

SR 6196
           Case 1:20-cv-06293-GBD Document 1-1 Filed 08/10/20 Page 22 of 46




                                                   EXCLUSIONS
       (A) loss resulting directly or indirectly from the assumption of liability by the Insured by contract unless
           the liability arises from a loss covered by the Computer Systems Fraud Insuring Agreement and
           would be imposed on the Insured regardless of the existence of the contract:
       (B) loss resulting directly or indirectly from negotiable instruments, securities, documents or other written
           instruments which bear a forged signature, or are counterfeit, altered or otherwise fraudulent and
           which are used as source documentation in the preparation of Electronic Data or manually keyed
           into a data terminal;
       (C) loss resulting directly or indirectly from
           (1) mechanical failure, faulty construction, error in design, latent defect, fire, wear or tear, gradual
               deterioration, electrical disturbance or electrical surge which affects a Computer System, or
           (2) failure or breakdown of electronic data processing media, or
           (3) error omission in programming or processing;
       (D) loss resulting directly or indirectly from the input of Electronic Data into a Computer System terminal
           device either on the premises of a customer of the Insured or under the control of such a customer
           by a person who had authorized access to the customer's authentication mechanism;
       (E) loss resulting directly or indirectly from the theft of confidential information.
                                                    SERIES OF LOSSES
       All loss or series of losses involving the fraudulent acts of one individual, or involving fraudulent acts in
       which one individual is implicated, whether or not that individual is specifially identified, shall be treated
       as a Single Loss and subject to the Single Loss Limit of Liability. A series of losses involving unidentified
       individuals but arising from the same method of operation shall be deemed to involve the same individual
       and in that event shall be treated as a Single Loss and subject to the Single Loss Liability.
   3. The exclusion below, found in financial institution bonds forms 14, and 25, does not apply to the
Computer Systems Fraud Insuring Agreement.
       "loss involving any Uncertificated Security except an Uncertificated Security of any Federal Reserve
       Bank of the United States or when covered under Insuring Agreement (A);"
   4. This rider shall become effective as of 12:01 a.m. on July 20, 2019
                    Case 1:20-cv-06293-GBD Document 1-1 Filed 08/10/20 Page 23 of 46




      Rider No.                            Effective Date of Rider                 Bond Number        Additional Premium
                                       12:01 a.m. on July 20, 2019
           7                   If the above date is blank, then this rider is   MNN631443/01/2019              N/A
                                effective on the effective date of the bond.


                                CUSTOMER FUNDS TRANSFER FRAUD COVERAGE RIDER
                            WITH CALL BACK FOR TRANSFERS IN EXCESS OF THE DEDUCTIBLE

I.   The following is added to Item 4 in the Declarations:

          CUSTOMER FUNDS TRANSFER FRAUD Insuring Agreement Single Loss Limit of Liability: $10,000,000
          CUSTOMER FUNDS TRANSFER FRAUD Insuring Agreement Single Loss Deductible: $500,000

II. The following Insuring Agreement is added:

          CUSTOMER FUNDS TRANSFER FRAUD

          Loss resulting directly from the Insured having, in good faith, transferred a Customer’s Money on deposit in an
          account or Certificated Securities to a person or account outside the Customer’s control, in reliance on a
          fraudulent telephone, telefacsimile, text message or e-mail instruction to the Insured directing such transfer from
          the Customer’s account, which instruction purports and reasonably appears to have originated from an Authorized
          Transfer Agent, but which, in fact, was issued without the Customer’s knowledge or consent by someone other
          than an Authorized Transfer Agent, subject to the following conditions precedent:

          (1) The instruction included the Customer’s password and PIN and any other security codes required by the
              Insured’s written agreement with such Customer (“Verified Instruction”).

          (2) The sender of the instruction was not, in fact, such Customer, was not authorized to act on behalf of such
              Customer, and was not an Employee.

          (3) The instruction was received by an Employee specifically authorized by the Insured to receive and act upon
              such instructions.

          (4) For any transfer exceeding the amount of the Customer Funds Transfer Fraud Insuring Agreement Single
              Loss Deductible, the Insured verified the instruction via a call back to a predetermined telephone number set
              forth in the Insured’s written agreement with such Customer, or by other verification procedures approved in
              writing by the Underwriter (“Security Measure”).

          (5) The Insured preserved a contemporaneous record of the Verified Instruction and any Security Measure and
              furnishes both to the Insurer, along with a copy of the Insured’s written agreement with the Customer, in the
              Proof of Loss.

          (6) The Insured asserts any available claims, offsets or defenses against the Customer, any financial institution,
              any fund administrator or any other party to the transaction.

III. The following Definitions are added:

          Authorized Transfer Agent means an employee of the Customer or another financial institution with authority to
          instruct the Insured to transfer the Customer’s Money or Certificated Securities.

          Customer means an entity or natural person who has a written agreement with the Insured authorizing the
          Insured to transfer Money on deposit in an account or Certificated Securities in reliance upon a telephone,
          telefacsimile, text message or e-mail instruction from an Authorized Transfer Agent.

IV. Exclusion (i) does not apply to loss covered under the Customer Funds Transfer Fraud Insuring Agreement.

Includes copyright material of The Surety Association of America
FI 1045B (01-18)                                                                                                     Page 1 of 2
                    Case 1:20-cv-06293-GBD Document 1-1 Filed 08/10/20 Page 24 of 46




V. Solely with respect to the Customer Funds Transfer Fraud Insuring Agreement, the following Exclusions are added to
   the EXCLUSIONS Section of the bond:

     •    loss resulting directly or indirectly from a fraudulent instruction if the sender, or anyone acting in collusion with the
          sender, ever had authorized access to the Customer’s password, PIN or any other security code;

     •    loss resulting directly or indirectly from the fraudulent alteration of an instruction to initiate an automated clearing
          house (ACH) entry, or group of ACH entries, transmitted as an electronic message, or as an attachment to an
          electronic message, sent via the Internet unless:

          (1) each ACH entry was individually verified via the call back procedures without regard to the amount of the
              entry; or

          (2) the instruction was formatted, encoded or encrypted so that any alteration in the ACH entry or group of ACH
              entries would be apparent to the Insured.

VI. For purposes of the Customer Funds Transfer Fraud Insuring Agreement, all loss or losses involving one natural
    person or entity, or one group of natural persons or entities acting together, shall be a Single Loss without regard to
    the number of transfers or the number of instructions involved. A series of losses involving unidentified natural
    persons or entities but arising from the same method of operation shall be deemed to involve the same natural person
    or entity and shall be treated as a Single Loss.


All other provisions of the bond remain unchanged.




Includes copyright material of The Surety Association of America
FI 1045B (01-18)                                                                                                         Page 2 of 2
          Case 1:20-cv-06293-GBD Document 1-1 Filed 08/10/20 Page 25 of 46




                      This rider is effective on the effective                                           Additional
     Rider No.         date of the bond unless a different                     Bond No.                  Return
                              date is set forth below.                                                Premium

          8               12:01 a.m. on July 20, 2019                   MNN631443/01/2019                N/A



      DESTRUCTION OF DATA OR PROGRAMS BY HACKER
               INSURING AGREEMENT RIDER
It is agreed that:

I.   The INSURING AGREEMENTS are amended by the addition of the following:

                              DESTRUCTION OF DATA OR PROGRAMS BY HACKER

         Loss resulting directly from the malicious destruction of, or damage to, Electronic Data or
         Computer Programs owned by the Insured or for which the Insured is legally liable while stored
         within a Computer System.

         The liability of the Underwriter shall be limited to the cost of duplication of such Electronic Data or
         Computer Programs from other Electronic Data or Computer Programs which shall have been
         furnished by the Insured.

         In the event, however, that destroyed or damaged Computer Programs cannot be duplicated from
         other Computer Programs, the Underwriter will pay the cost incurred for computer time, computer
         programmers, consultants, or other technical specialists as is reasonably necessary to restore
         Computer Programs to substantially the previous level of operational capability.

II. The applicable Single Loss Limit of Liability and Single Loss Deductible for the Destruction of Data or
    Programs by Hacker Insuring Agreement are as set forth in the Declarations.

III. Solely for the purposes of the coverage provided by this rider, the section of the bond entitled Single
     Loss Defined is replaced with the following:

                                                     Single Loss Defined

         Under the Destruction of Data or Programs by Hacker Insuring Agreement, Single Loss means all
         covered costs incurred by the Insured between the time destruction or damage is discovered and
         the time the Computer System is restored to substantially the previous level of operational
         capability. Recurrence of destruction or damage after the Computer System is restored shall
         constitute a separate Single Loss.

         All loss or series of losses involving fraudulent or destructive acts of one individual, or involving
         fraudulent or destructive acts in which one individual is implicated, whether or not that individual
         is specifically identified, shall be treated as a Single Loss and subject to the Single Loss Limit of
         Liability.




                        Includes copyright material of The Surety & Fidelity Association of America
FI 1005 (08 14)                                                                                            Page 1 of 2
          Case 1:20-cv-06293-GBD Document 1-1 Filed 08/10/20 Page 26 of 46


         A series of losses involving unidentified individuals but arising from the same method of operation
         shall be deemed to involve the same individual and in that event shall be treated as a Single Loss
         and subject to the Single Loss Limit of Liability.

IV. For the purposes of the coverage provided by this rider, the following Definitions shall apply:

         Computer Program means a set of related electronic instructions which direct the operations and
         functions of a computer or devices connected to it which enable the computer or devices to
         receive, process, store, or send Electronic Data.

         Computer System means:

         (1) computers with related peripheral components, including storage components wherever
             located;

         (2) systems and applications software;

         (3) terminal devices; and

         (4) related communication networks;

         by which Electronic Data are electronically collected, transmitted, processed, stored, and
         retrieved, and which is operated by the Insured, whether owned or leased; or which is identified in
         the application for this bond.

         Computer System does not include any such computers, systems, software, devices, or networks
         acquired by the Insured through merger with or acquisition of another entity, or acquisition of the
         assets of another entity, unless the Insured:

         (a) provides the Underwriter with written notice of such merger or acquisition prior to the
             proposed effective date of such transaction; and

         (b) obtains the written consent of the Underwriter to extend coverage under this bond to such
             computers, systems, software, devices, or networks; and

         (c) pays such additional premium as required by the Underwriter.

         Electronic Data means facts or information converted to a form usable in a Computer System by
         Computer Programs and which is stored on magnetic tapes or disks, or optical storage disks, or
         other bulk media.



All other provisions of the bond remain unchanged.




                        Includes copyright material of The Surety & Fidelity Association of America
FI 1005 (08 14)                                                                                       Page 2 of 2
          Case 1:20-cv-06293-GBD Document 1-1 Filed 08/10/20 Page 27 of 46




                      This rider is effective on the effective                                           Additional
     Rider No.         date of the bond unless a different                     Bond No.                  Return
                              date is set forth below.                                                Premium

          9               12:01 a.m. on July 20, 2019                   MNN631443/01/2019                N/A



         DESTRUCTION OF DATA OR PROGRAMS BY VIRUS
                INSURING AGREEMENT RIDER
It is agreed that:

I.   The INSURING AGREEMENTS are amended by the addition of the following:

                               DESTRUCTION OF DATA OR PROGRAMS BY VIRUS

         Loss resulting directly from the malicious destruction of, or damage to, Electronic Data or
         Computer Programs owned by the Insured or for which the Insured is legally liable while stored
         within a Computer System if such destruction or damage was caused by a computer program or
         similar instruction which was written or altered to incorporate a hidden instruction designed to
         destroy or damage Electronic Data or Computer Programs in the Computer System in which the
         computer program or instruction so written or so altered is used.

         The liability of the Underwriter shall be limited to the cost of duplication of such Electronic Data or
         Computer Programs from other Electronic Data or Computer Programs which shall have been
         furnished by the Insured.

         In the event, however, that destroyed or damaged Computer Programs cannot be duplicated from
         other Computer Programs, the Underwriter will pay the cost incurred for computer time, computer
         programmers, consultants, or other technical specialists as is reasonably necessary to restore
         Computer Programs to substantially the previous level of operational capability.

II. The applicable Single Loss Limit of Liability and Single Loss Deductible for the Destruction of Data or
    Programs by Virus Insuring Agreement are as set forth in the Declarations.

III. Solely for purposes of the coverage provided by this rider, the section of the bond entitled Single Loss
     Defined is replaced with the following:

                                                     Single Loss Defined

         Under the Destruction of Data or Programs by Virus Insuring Agreement, Single Loss means all
         covered costs incurred by the Insured between the time destruction or damage is discovered and
         the time the Computer System is restored to substantially the previous level of operational
         capability. Recurrence of destruction or damage after the Computer System is restored shall
         constitute a separate Single Loss.

         All loss or series of losses involving fraudulent or destructive acts of one individual, or involving
         fraudulent or destructive acts in which one individual is implicated, whether or not that individual
         is specifically identified, shall be treated as a Single Loss and subject to the Single Loss Limit of
         Liability.


                        Includes copyright material of The Surety & Fidelity Association of America
FI 1006 (08 14)                                                                                            Page 1 of 2
          Case 1:20-cv-06293-GBD Document 1-1 Filed 08/10/20 Page 28 of 46



         A series of losses involving unidentified individuals but arising from the same method of operation
         shall be deemed to involve the same individual and in that event shall be treated as a Single Loss
         and subject to the Single Loss Limit of Liability.

IV. For the purposes of the coverage provided by this rider, the following Definitions shall apply:

         Computer Program means a set of related electronic instructions which direct the operations and
         functions of a computer or devices connected to it which enable the computer or devices to
         receive, process, store, or send Electronic Data.

         Computer System means:

         (1) computers with related peripheral components, including storage components wherever
             located;

         (2) systems and applications software;

         (3) terminal devices; and

         (4) related communication networks;

         by which Electronic Data are electronically collected, transmitted, processed, stored, and
         retrieved, and which is operated by the Insured, whether owned or leased; or which is identified in
         the application for this bond.

         Computer System does not include any such computers, systems, software, devices, or networks
         acquired by the Insured through merger with or acquisition of another entity, or acquisition of the
         assets of another entity, unless the Insured:

         (a) provides the Underwriter with written notice of such merger or acquisition prior to the
             proposed effective date of such transaction; and

         (b) obtains the written consent of the Underwriter to extend coverage under this bond to such
             computers, systems, software, devices, or networks; and

         (c) pays such additional premium as required by the Underwriter.

         Electronic Data means facts or information converted to a form usable in a Computer System by
         Computer Programs and which is stored on magnetic tapes or disks, or optical storage disks, or
         other bulk media.

All other provisions of the bond remain unchanged.




                        Includes copyright material of The Surety & Fidelity Association of America
FI 1006 (08 14)                                                                                       Page 2 of 2
                     Case 1:20-cv-06293-GBD Document 1-1 Filed 08/10/20 Page 29 of 46
                                                                                        FINANCIAL INSTITUTION BOND

   Rider Number                         Effective Date of Rider                    Bond Number             Premium
         10                          12:01 a.m. on July 20, 2019              MNN631443/01/2019              N/A

 SOCIAL ENGINEERING FRAUD INSURING AGREEMENT WITH OR WITHOUT OFFICIAL AUTHORIZATION RIDER

                     SOCIAL ENGINEERING FRAUD INSURING AGREEMENT COVERAGE SCHEDULE
       Social Engineering Fraud Insuring Agreement
                                                                                           $500,000
                Aggregate Limit of Liability
       Social Engineering Fraud Insuring Agreement                     Social Engineering Fraud Insuring Agreement
               Single Loss Limit of Liability                                     Single Loss Deductible
                      SocialEngineerEachLimit
                     without Official Authorization                                        $250.000

                 SocialEngineerEachLimitAuth                                               $250,000
                   with Official Authorization
       Social Engineering Fraud Insuring Agreement
                                                                                           7/20/2019
                     Prior Acts Date
      Social Engineering Fraud Insuring Agreement
       Increased Limits Date for Loss with Official                                        7/20/2019
                        Authorization
Information in the above schedule may also appear on the Declarations.

It is agreed that:

A. The INSURING AGREEMENTS section is amended by the addition of the following new Insuring Agreement:

                                                      SOCIAL ENGINEERING FRAUD

         Loss resulting directly from an Employee having, in good faith, transferred, paid, or delivered Money or Securities
         from the Insured’s account to a person or account outside of the Insured’s control, in reliance upon a Social
         Engineering Fraud Instruction directing such transfer, payment, or delivery of Money or Securities.

B. Solely with respect to the coverage provided by this Rider, the DEFINITIONS section is amended by the addition of
   the following new definitions:

         Authorized Transfer Agent means:

         (1) a director, officer, partner, member, or sole proprietor of the Insured;

         (2) an Employee who is authorized by the Insured to instruct other Employees to transfer, pay, or deliver the
             Insured’s Money or Securities; or

         (3) an employee of a Vendor authorized by such Vendor and the Insured to direct the Insured’s Employees to
             transfer, pay, or deliver the Insured’s Money or Securities in accordance with the terms of a written agreement
             between the Vendor and the Insured.

         Official Authorization means a valid handwritten signature of an actual Employee, or an electronic record of entry
         and approval into a wire transfer system, accounting system, or similar system which is capable of maintaining
         and reproducing an audit trail, which demonstrates that an actual Employee approved a transaction within their
         authority. A Forgery is not an Official Authorization. Official Authorization shall not include a typed name in any
         form (including but not limited to email, letterhead, or pre-printed material), but shall include electronic
         reproductions or handwritten signatures in any form.

AXIS 1012231 0119                Includes copyright material of The Surety Association of America               Page 1 of 3
                Case 1:20-cv-06293-GBD Document 1-1 Filed 08/10/20 Page 30 of 46
                                                                                   FINANCIAL INSTITUTION BOND


        Social Engineering Fraud Instruction means a telephonic, written, or electronic instruction communicated to an
        Employee by a natural person purporting to be an Authorized Transfer Agent, or by an individual acting in
        collusion with such person, for the purpose of intentionally misleading an Employee to transfer, pay, or deliver the
        Insured’s Money or Securities, but which instruction was not actually made by an Authorized Transfer Agent;
        provided, however, that Social Engineering Fraud Instruction shall not include any such instruction communicated
        by an employee of a Vendor who was acting in collusion with any third-party in communicating such instruction.

        Securities means Certificated Securities or Uncertificated Securities.

        Vendor means any entity or natural person that provides goods or support services to the Insured pursuant to a
        written agreement between the Vendor and the Insured. <<Vendor does not include any customer, automated
        clearing house, custodian, financial institution, administrator, counter-party, or any similar entity.>>

C. The EXCLUSIONS section, Exclusion (h), is deleted in its entirety and replaced by the following:

        (h) loss caused by an Employee, except when covered under:

            (1) Insuring Agreement (A);

            (2) Insuring Agreement (B) or (C) and resulting directly from misplacement, mysterious unexplainable
                disappearance, or destruction of or damage to Property; or

            (3) the Social Engineering Fraud Insuring Agreement and resulting directly from unintentional acts of the
                Employee.

D. The LIMIT OF LIABILITY section is amended by the addition of the following:

                        Social Engineering Fraud Insuring Agreement Single Loss Limit of Liability
                                               with Official Authorization

        Subject to any applicable Aggregate Limit of Liability, the Social Engineering Fraud Insuring Agreement Single
        Loss Limit of Liability with Official Authorization set forth in the SOCIAL ENGINEERING FRAUD INSURING
        AGREEMENT COVERAGE SCHEDULE shall apply to each Single Loss covered under the Social Engineering
        Fraud Insuring Agreement, provided that the following conditions precedent are satisfied:

        (a) the Insured obtained Official Authorization from at least two Employees, one of whom is an officer of, or
            serves in a supervisory capacity with, the Insured who was not initially a party to the Social Engineering Fraud
            Instruction which was sent by a person purporting to be an Authorized Transfer Agent; and

        (b) such loss occurred on or after the Social Engineering Fraud Increased Limits Date for Loss with Official
            Authorization set forth in the SOCIAL ENGINEERING FRAUD INSURING AGREEMENT COVERAGE
            SCHEDULE.

                         Social Engineering Fraud Insuring Agreement Single Loss Limit of Liability
                                               without Official Authorization

        Subject to any applicable Aggregate Limit of Liability, the Underwriter’s liability for each Single Loss covered
        under the Social Engineering Fraud Insuring Agreement shall not exceed the Single Loss Limit of Liability without
        Official Authorization set forth in the SOCIAL ENGINEERING FRAUD INSURING AGREEMENT COVERAGE
        SCHEDULE if one or both of the conditions precedent described in the above paragraph are not satisfied.

E. The LIMIT OF LIABILITY section is amended by the addition of the following:

                             Social Engineering Fraud Insuring Agreement Aggregate Limit of Liability

        The Underwriter’s total liability for all losses covered under the Social Engineering Fraud Insuring Agreement and
        discovered during the Bond Period shown in Item 2 of the Declarations shall not exceed the Social Engineering

AXIS 1012231 0119            Includes copyright material of The Surety Association of America                   Page 2 of 3
                Case 1:20-cv-06293-GBD Document 1-1 Filed 08/10/20 Page 31 of 46
                                                                                  FINANCIAL INSTITUTION BOND

       Fraud Insuring Agreement Aggregate Limit of Liability set forth in the SOCIAL ENGINEERING FRAUD INSURING
       AGREEMENT COVERAGE SCHEDULE. The Social Engineering Fraud Insuring Agreement Aggregate Limit of
       Liability shall be reduced by the amount of any payment made under the terms of the Social Engineering Fraud
       Insuring Agreement.

       Upon exhaustion of the Social Engineering Fraud Insuring Agreement Aggregate Limit of Liability by such
       payments:

       (a) the Underwriter shall have no further liability for loss or losses under the Social Engineering Fraud Insuring
           Agreement regardless of when discovered and whether or not previously reported to the Underwriter, and

       (b) solely with respect to the Social Engineering Fraud Insuring Agreement, the Underwriter shall have no
           obligation under General Agreement F to continue the defense of the Insured, and upon notice by the
           Underwriter to the Insured that the Social Engineering Fraud Insuring Agreement Aggregate Limit of Liability
           has been exhausted, the Insured shall assume all responsibility for its defense at its own cost.

       The Social Engineering Fraud Insuring Agreement Aggregate Limit of Liability is part of, and not in addition to, the
       Aggregate Limit of Liability shown in Item 3 of the Declarations.

       The Social Engineering Fraud Insuring Agreement Aggregate Limit of Liability shall not be increased or reinstated
       by any recovery made and applied in accordance with subsections (a), (b) and (c) of Section 7.

F. The Social Engineering Fraud Insuring Agreement does not apply to any loss discovered during the Bond Period but
   occurring prior to the Social Engineering Fraud Insuring Agreement Prior Acts Date set forth in the Coverage
   Schedule of this Rider.

All other provisions of the bond remain unchanged.




AXIS 1012231 0119           Includes copyright material of The Surety Association of America                   Page 3 of 3
                    Case 1:20-cv-06293-GBD Document 1-1 Filed 08/10/20 Page 32 of 46




      Rider No.                            Effective Date of Rider                 Bond Number      Additional Premium
                                       12:01 a.m. on July 20, 2019
          11                   If the above date is blank, then this rider is   MNN631443/01/2019          N/A
                                effective on the effective date of the bond.


                                      STOP PAYMENT ORDER LIABILITY COVERAGE RIDER

I.   The following is added to Item 4 in the Declarations:

          STOP PAYMENT ORDER LIABILITY Insuring Agreement Single Loss Limit of Liability: $25,000
          STOP PAYMENT ORDER LIABILITY Insuring Agreement Single Loss Deductible: $5,000

II. The following Insuring Agreement is added:

          STOP PAYMENT ORDER LIABILITY

          Loss resulting directly from the Insured’s legal liability for:

          (1) compliance with or failure to comply with a request by a customer of the Insured, or such customer’s
              authorized agent, to stop payment on any draft made or drawn upon or against the Insured by such customer
              or such customer’s authorized agent; or

          (2) refusal to pay any draft made or drawn upon or against the Insured by a customer of the Insured or such
              customer’s authorized agent.



All other provisions of the bond remain unchanged.




Includes copyright material of The Surety Association of America
FI 1047 (05-16)                                                                                                  Page 1 of 1
          Case 1:20-cv-06293-GBD Document 1-1 Filed 08/10/20 Page 33 of 46




                          This rider is effective on the effective                              Additional
     Rider No.             date of the bond unless a different             Bond No.             Return
                                  date is set forth below.                                   Premium

         12                    12:01 a.m. on July 20, 2019           MNN631443/01/2019           N/A



              CLAIM EXPENSE INSURING AGREEMENT RIDER
It is agreed that:

I.   The INSURING AGREEMENTS are amended by the addition of the following:

                                                           CLAIM EXPENSE

          Reasonable expenses necessarily incurred and paid by the Insured in preparing any valid claim
          for loss covered under this bond.

II. The applicable Single Loss Limit of Liability and Single Loss Deductible for the Claim Expense
    Insuring Agreement are as set forth in the Declarations. Such limit shall be part of, and not in addition
    to, the Single Loss Limit of Liability for the Insuring Agreement applicable to the loss that is the
    subject of the valid claim as set forth in the Claim Expense Insuring Agreement.

III. Paragraph (1) of Exclusion (u) shall not apply to the Claim Expense Insuring Agreement.

All other provisions of the bond remain unchanged.




Includes copyright material of The Surety Association of America
FI 1004 (08 14)                                                                                    Page 1 of 1
          Case 1:20-cv-06293-GBD Document 1-1 Filed 08/10/20 Page 34 of 46




                           This rider is effective on the effective                               Additional
      Rider No.             date of the bond unless a different            Bond No.               Return
                                   date is set forth below.                                    Premium

           13                   12:01 a.m. on July 30, 2019           MNN631443/01/2019           N/A



             AUDIT EXPENSE INSURING AGREEMENT RIDER
It is agreed that:

I.   The INSURING AGREEMENTS are amended by the addition of the following:

                                                           AUDIT EXPENSE

          Reasonable expenses incurred by the Insured for that part of the cost of audits or examinations
          required by any governmental regulatory authority to be conducted either by such authority or by
          an independent accountant by reason of the discovery of loss under Insuring Agreement (A)
          FIDELITY.

II. The applicable Single Loss Limit of Liability and Single Loss Deductible for the Audit Expense Insuring
    Agreement are as set forth in the Declarations. Such limit shall be part of, and not in addition to, the
    Single Loss Limit of Liability for Insuring Agreement (A) FIDELITY set forth in the Declarations.

III. Paragraph (1) of Exclusion (u) shall not apply to the Audit Expense Insuring Agreement.

All other provisions of the bond remain unchanged.




Includes copyright material of The Surety Association of America
FI 1003 (08 14)                                                                                    Page 1 of 1
          Case 1:20-cv-06293-GBD Document 1-1 Filed 08/10/20 Page 35 of 46




                          This rider is effective on the effective                               Additional
     Rider No.             date of the bond unless a different           Bond No.                Return
                                  date is set forth below.                                    Premium

         14                    12:01 a.m. on July 20, 2019           MNN631443/01/2019             N/A



            AMEND FIDELITY INSURING AGREEMENT RIDER
It is agreed that the first paragraph of Insuring Agreement (A) FIDELITY is replaced with the following:

     (A) Loss resulting directly from dishonest or fraudulent acts committed by an Employee acting alone
         or in collusion with others.

          Such dishonest or fraudulent acts must be committed by the Employee with the manifest intent:

          (a) to cause the Insured to sustain such loss; or

          (b) to obtain financial benefit for the Employee and which, in fact, result in obtaining such benefit.

          Notwithstanding the foregoing, however, it is agreed that with regard to Loans and/or Trading, this
          bond covers only loss resulting directly from dishonest or fraudulent acts committed by an
          Employee with the intent to cause the Insured to sustain such loss and which results in a financial
          benefit for the Employee.

          As used in this Insuring Agreement, financial benefit does not include any employee benefits
          earned in the normal course of employment, including salaries, commissions, fees, bonuses,
          promotions, awards, profit sharing or pensions.

          The term Loans, as used in this Insuring Agreement, means all extensions of credit by the
          Insured and all transactions creating a creditor relationship in favor of the Insured and all
          transactions by which the Insured assumes an existing creditor relationship.

          The term Trading, as used in this Insuring Agreement, means trading or other dealing in
          securities, commodities, futures, options, swaps, foreign or Federal Funds, currencies, foreign
          exchange and the like.


All other provisions of the bond remain unchanged.




Includes copyright material of The Surety Association of America
FI 1010 (08 14)                                                                                       Page 1 of 1
                     Case 1:20-cv-06293-GBD Document 1-1 Filed 08/10/20 Page 36 of 46




     Endorsement No.              Effective Date of Endorsement                   Policy Number     Additional Premium
                                   12:01 a.m. on July 20, 2019
           15            If the above date is blank, then this endorsement      MNN631443/01/2019          N/A
                            is effective on the effective date of the Policy.


                        AMEND SECURITIES INSURING AGREEMENT
                                     (FORM 14 AND FORM 25 ENDORSEMENT)
It is agreed that:

I.     Wherever the phrase ‘“Statement of Uncertificated Security of any Federal Reserve Bank of the United States”
       appears in this bond, it is deleted and replaced with the defined term ‘‘Statement of Uncertificated Security.”

II. The phrase “Instruction to a Federal Reserve Bank of the United States” in paragraph (1) in Insuring Agreement E –
    Securities is deleted and replaced with the defined term “Instruction.”

III. The definition of Property is amended by deleting the phrase “Uncertificated Securities of any Federal Reserve Bank
     of the United States” and replacing it with “Uncertificated Securities.”

IV. The Exclusion for loss involving any Uncertificated Security is deleted.

All other provisions of the Policy remain unchanged.




FI 1035 (04-16)                                                                                              Page 1 of 1
          Case 1:20-cv-06293-GBD Document 1-1 Filed 08/10/20 Page 37 of 46




                          This rider is effective on the effective                             Additional
     Rider No.             date of the bond unless a different           Bond No.              Return
                                  date is set forth below.                                  Premium

         16                    12:01 a.m. on July 20, 2019           MNN631443/01/2019          N/A


                                AMEND COUNTERFEIT MONEY
                                INSURING AGREEMENT RIDER
It is agreed that Insuring Agreement (F) COUNTERFEIT MONEY is replaced with the following:

                                                    COUNTERFEIT MONEY

     (F) Loss resulting directly from the receipt by the Insured, in good faith, of any Counterfeit Money of
         the United States of America, Canada, or any other country.

All other provisions of the bond remain unchanged.




Includes copyright material of The Surety Association of America
FI 1016 (08 14)                                                                                   Page 1 of 1
                    Case 1:20-cv-06293-GBD Document 1-1 Filed 08/10/20 Page 38 of 46




      Rider No.                            Effective Date of Rider               Bond Number           Additional Premium
          17                           12:01 a.m. on July 20, 2019           MNN631443/01/2019                  N/A


             AMEND DEFINITION OF EMPLOYEE TO INCLUDE FORMER OR RETIRED EMPLOYEES RIDER

It is agreed that the CONDITIONS AND LIMITATIONS, Section 1. DEFINITIONS, Definition (e) Employee, is amended by
the addition of the following:

     Employee also means a natural person described in paragraph (1) of this definition during the first sixty (60) days
     following retirement, resignation or termination of service, provided that such retirement, resignation or termination of
     services is not due to any actual or alleged dishonest or fraudulent act of such person.


All other provisions of the bond remain unchanged.




Includes copyright material of The Surety Association of America
FI 1043 (05-16)                                                                                                       Page 1 of 1
          Case 1:20-cv-06293-GBD Document 1-1 Filed 08/10/20 Page 39 of 46




                          This rider is effective on the effective                             Additional
     Rider No.             date of the bond unless a different           Bond No.              Return
                                  date is set forth below.                                  Premium

         18                    12:01 a.m. on July 20, 2019           MNN631443/01/2019          N/A



                 AMEND RACKETEERING EXCLUSION RIDER
It is agreed that Exclusion 2(j) of the CONDITIONS AND LIMITATIONS is replaced with the following:

     (j) damages resulting from any civil, criminal or other legal proceeding in which the Insured is
         adjudicated to have engaged in racketeering activity except when the Insured establishes that the
         act or acts giving rise to such damages were committed by an Employee under circumstances
         which result directly in a loss to the Insured covered by Insuring Agreement (A). For the purposes of
         this Exclusion, “racketeering activity” is defined in 18 United States Code 1961 et seq., as
         amended;

All other provisions of the bond remain unchanged.




Includes copyright material of The Surety Association of America
FI 1009-14 (08 14)                                                                                Page 1 of 1
          Case 1:20-cv-06293-GBD Document 1-1 Filed 08/10/20 Page 40 of 46




                          This rider is effective on the effective                            Additional
     Rider No.             date of the bond unless a different           Bond No.             Return
                                  date is set forth below.                                 Premium

         19                    12:01 a.m. on July 20, 2019           MNN631443/01/2019         N/A



                                    AMEND VALUATION RIDER
It is agreed that the first paragraph of the section of the bond entitled VALUATION of the CONDITIONS
AND LIMITATIONS is replaced with the following:

     Any loss of Money, or loss payable in Money, shall be paid, at the option of the Insured, in the Money
     of the country in which the loss was sustained or in the United States of America dollar equivalent
     thereof determined at the rate of exchange published in The Wall Street Journal on the day
     immediately preceding the date the loss was discovered.

All other provisions of the bond remain unchanged.




Includes copyright material of The Surety Association of America
FI 1015 (08 14)                                                                                  Page 1 of 1
          Case 1:20-cv-06293-GBD Document 1-1 Filed 08/10/20 Page 41 of 46




                          This rider is effective on the effective                               Additional
     Rider No.             date of the bond unless a different           Bond No.                Return
                                  date is set forth below.                                    Premium

         20                    12:01 a.m. on July 20, 2019           MNN631443/01/2019            N/A


                   AMEND NOTICE OF LEGAL PROCEEDINGS
                         AGAINST INSURED RIDER
It is agreed that the section of the bond entitled NOTICE OF LEGAL PROCEEDINGS AGAINST
INSURED – ELECTION TO DEFEND of the GENERAL AGREEMENTS is amended as follows:

A. The first paragraph is replaced with the following:

          The Insured shall notify the Underwriter at the earliest practicable moment, not to exceed sixty
          (60) days after notice thereof, of any legal proceeding brought to determine the Insured’s liability
          for any loss, claim or damage, which, if established, would constitute a collectible loss under this
          bond. Concurrently, the Insured shall furnish copies of all pleadings and pertinent papers to the
          Underwriter.

B. The last paragraph is replaced with the following:

          With respect to this General Agreement, Subsections (b) and (d) of Section 5. NOTICE/PROOF –
          LEGAL PROCEEDINGS AGAINST UNDERWRITER of the GENERAL TERMS AND
          CONDITIONS of this bond apply upon the entry of such judgment or the occurrence of such
          settlement instead of upon discovery of loss. In addition, the Insured must notify the Underwriter
          within sixty (60) days after such judgment is entered or after the Insured settles such legal
          proceeding, and, subject to Subsection (e) of Section 5. NOTICE/PROOF – LEGAL
          PROCEEDINGS AGAINST UNDERWRITER of the CONDITIONS AND LIMITATIONS, the
          Insured may not bring legal proceedings for the recovery of such loss after the expiration of
          twenty-four (24) months from the date of such final judgment or settlement.

All other provisions of the bond remain unchanged.




Includes copyright material of The Surety Association of America
FI 1022 (08 14)                                                                                     Page 1 of 1
          Case 1:20-cv-06293-GBD Document 1-1 Filed 08/10/20 Page 42 of 46




                          This rider is effective on the effective                                Additional
     Rider No.             date of the bond unless a different           Bond No.                 Return
                                  date is set forth below.                                     Premium

         21                    12:01 a.m. on July 20, 2019           MNN631443/01/2019            N/A



              PROTECTED INFORMATION EXCLUSION RIDER
                                              (Fidelity Carveback)
It is agreed that this bond shall not apply to any loss resulting directly or indirectly from the: (i) theft,
disappearance, or destruction of; (ii) unauthorized use or disclosure of; (iii) unauthorized access to; or (iv)
failure to protect any:

A. confidential or non-public; or

B. personal or personally identifiable;

information that any person or entity has a duty to protect under any law, rule or regulation, agreement, or
industry guideline or standard; provided that this shall not apply to the extent that any unauthorized use or
disclosure of a password enables a theft by an Employee of the Insured of tangible Property of the
Insured or tangible Property that the Insured is holding for a third party.

Theft of tangible Property does not include the use of confidential or non-public information or personal or
personally identifiable information to enable the theft of or disclosure of information.

All other provisions of the bond remain unchanged.




Includes copyright material of The Surety Association of America
FI 1026 (08 14)                                                                                      Page 1 of 1
                    Case 1:20-cv-06293-GBD Document 1-1 Filed 08/10/20 Page 43 of 46




      Rider No.                            Effective Date of Rider                 Bond Number      Additional Premium
                                       12:01 a.m. on July 20, 2019
          22                   If the above date is blank, then this rider is   MNN631443/01/2019           N/A
                                effective on the effective date of the bond.


                                                AMEND OWNERSHIP CONDITION RIDER

It is understood and agreed that the Section entitled CONDITIONS AND LIMITATIONS, Section 10. OWNERSHIP, is
deleted and replaced with the following:


                                                                   OWNERSHIP

  Section 10. This bond shall apply to loss of Property (1) owned by the Insured, (2) held by the Insured in any capacity,
  or (3) owned and held by someone else under circumstances which make the Insured responsible for the Property prior
  to the occurrence of the loss. This bond shall be for the sole use and benefit of the Insured named in the Declarations.




All other provisions of the bond remain unchanged.




Includes copyright material of The Surety Association of America
FI 1046 (05-16)                                                                                                   Page 1 of 1
          Case 1:20-cv-06293-GBD Document 1-1 Filed 08/10/20 Page 44 of 46




                          This rider is effective on the effective                                       Additional
     Rider No.             date of the bond unless a different              Bond No.                     Return
                                  date is set forth below.                                            Premium

         23                    12:01 a.m. on July 20, 2019            MNN631443/01/2019                   N/A



                                             VIRTU FINANCIAL INC. RIDER
                                                 (FINRA RULE 4360)

                               SCHEDULE OF INSUREDS SUBJECT TO
                  FINANCIAL INDUSTRY REGULATORY AUTHORITY (FINRA) RULE 4360

Insured Name                                        Applicable FINRA Single          Applicable FINRA           Single
                                                    Loss Limit of Liability          Loss Deductible
Virtu Financial BD, LLC                             $1,000,000                       $100,000
Virtu Financial Capital Markets, LLC                $1,000,000                       $100,000
Virtu Americas, LLC                                 $1,300,000                       $100,000

It is agreed that:

I.   The Declarations are amended by the addition of the Schedule of Insureds subject to FINRA Rule
     4360 and the respective FINRA Single Loss Limits of Liability and FINRA Single Loss Deductibles
     applicable to such Insureds, as set forth in such Schedule.

II. The section of the bond entitled Single Loss Limit of Liability is amended by the addition of the
    following

          Notwithstanding any provision of this bond to the contrary, the Single Loss Limit of Liability applicable to a
          Single Loss related to any activity for which the Insured or any Employee of the Insured is subject to FINRA
          regulation shall be the FINRA Single Loss Limit of Liability set forth in the Schedule of Insureds subject
          to FINRA Rule 4360 and applicable to such Insured. The FINRA Single Loss Limit of Liability shall apply to
          all Insuring Agreements of this bond and the Deductible for loss subject to such limit shall be the FINRA
          Single Loss Deductible set forth in the Schedule of Insureds subject to FINRA Rule 4360 and
          applicable to such Insured.

          Any attorneys’ fees, costs, and expenses incurred and paid by the Underwriter under General Agreement
          F shall not reduce, and shall not be a part of, the applicable FINRA Single Loss Limit of Liability; provided,
          however, that such fees, costs and expenses shall reduce, and shall be a part of, that portion of
          the Single Loss Limit of Liability provided in addition to the minimum coverage required by FINRA
          Rule 4360, as applied to the Insured. The Underwriter shall have no obligation to defend the Insured
          in any legal proceeding described in General Agreement F.

          Upon exhaustion of that portion of the Single Loss Limit of Liability provided in addition to the
          applicable FINRA Single Loss Limit of Liability, the Underwriter shall have no obligation to
          continue the defense of the Insured in any proceeding in which the Underwriter has elected to
          defend the Insured.

          If, after the Underwriter incurs one or more Single Losses, the remaining Aggregate Limit of
          Liability is less than the applicable FINRA Single Loss Limit of Liability, then the Underwriter’s

Includes copyright material of The Surety Association of America
MANU-6559 (08-18)                                                                                            Page 1 of 2
          Case 1:20-cv-06293-GBD Document 1-1 Filed 08/10/20 Page 45 of 46


          maximum liability for each additional Single Loss with respect to an Insured subject to FINRA
          Rule 4360 shall be the applicable FINRA Single Loss Limit of Liability.

III. The first paragraph of the section of the bond entitled TERMINATION OR CANCELATION is
     amended by the addition of the following:

          Notwithstanding anything in this bond to the contrary, upon exhaustion of the Aggregate Limit of
          Liability, this bond shall not terminate with respect to an Insured subject to FINRA Rule 4360, but
          upon exhaustion of the Aggregate Limit of Liability, the Single Loss Limit of Liability shall be equal
          to the applicable FINRA Single Loss Limit of Liability.

IV. The Underwriter agrees to use its best efforts to promptly notify FINRA in the event this bond is
    cancelled, terminated, or Substantially Modified, whether such cancellation, termination, or
    modification is at the request of the Insured or the Underwriter. Failure on the part of the Underwriter
    to provide such notice shall not impair or delay the effectiveness of such cancellation, nor shall the
    Underwriter be held liable in any way for such failure.

     As used herein, “Substantially Modified” means a change in the type or amount of fidelity bond
     coverage, or a change in the exclusions of this bond, or any change in the bond so that it no longer
     meets the requirements of FINRA Rule 4360.

All other provisions of the bond remain unchanged.




Includes copyright material of The Surety Association of America
MANU-6559 (08-18)                                                                                     Page 2 of 2
                     Case 1:20-cv-06293-GBD Document 1-1 Filed 08/10/20 Page 46 of 46




      Rider No.                            Effective Date of Rider                 Bond Number         Additional Premium
                                       12:01 a.m. on July 20, 2019
          24                   If the above date is blank, then this rider is   MNN631443/01/2019               N/A
                                effective on the effective date of the bond.


                                                         JOINT LOSS PAYEE RIDER

It is agreed that:

I.   At the written request of the Insured, and solely to the extent that the Loss Payee designated in the Schedule below
     has an interest in any payment in satisfaction of loss covered by this bond, the Underwriter will pay loss jointly to the
     Insured and such Loss Payee, and any such payment will constitute payment to the Insured.

II. Nothing herein is intended to alter the terms, conditions or limitations of this bond. The Loss Payee has no rights or
    benefits under this bond other than payment of loss as set forth in this rider.

III. Should this bond be canceled, reduced, non-renewed, or restrictively modified by the Underwriter, the Underwriter will
     endeavor to give thirty (30) days advance notice to such Loss Payee, but failure to do so shall not impair or delay the
     effectiveness of any such cancelation, reduction, non-renewal, or restrictive modification, nor shall the Underwriter be
     held liable in any way for such failure.

IV. Should this bond be canceled or reduced at the request of the Insured, the Underwriter will endeavor to notify such
    Loss Payee of such cancelation or reduction within ten (10) business days after receipt of such request, but failure to
    do so shall not impair or delay the effectiveness of such cancelation or reduction, nor shall the Underwriter be held
    liable in any way for such failure.

Loss Payee Schedule:

Jefferies Finance LLC, as Administrative Agent, its successors and assigns for the benefit of the Secured Parties
520 Madison Avenue
New York, New York 10022




All other provisions of the bond remain unchanged.




Includes copyright material of The Surety Association of America
FI 1037 (05-16)                                                                                                       Page 1 of 1
